                  Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 1 of 83
                                                                                                            i~   EFILED IN OFFICE
                       General Civil and Domestic Relations Case Filing Information FormCLERK OF SUPERIOR COURT
                                                                                                           BUTTS COUNTY, GEORGIA
                          ~ Superior or □ State Court of _ _ _ _ _ _ _ _ _ _ County
                                                         Butts                                             2021-SU-V-0114
                                                                                                             THOMAS WILSON
                                                                                                           MAR 25, 2021 08:35 AM
        For Clerk Use Only

        Date Filed 03-25-2021                                  Case Number 2021-SU-V-0114                   ffi0;11l1GU1
                                                                                                                     V
                                                                                                                           Y.     \J\ftii /ii
                                                                                                                             Morgan V. V ~rd, Clerk
                                                                                                                             Butts Coun , Georgia
                       MM-DD-VYYY

Plaintiff(s)                                                      Defendant(s)
Prado, Dori                                                       Lipin, Roman
Last           First           Middle I.    Suffix    Prefix      Last            First        Middle I.    Suffix       Prefix
                                                                  SDM Transport, Inc.
Last           First           Middle I.    Suffix    Prefix      Last            First        Middle I.    Suffix       Prefix
                                                                  Prime Property & Casualty Insurance Inc.
Last           First           Middle I.    Suffix    Prefix      Last            First        Middle I.    Suffix       Prefix


Last           First           Middle I.    Suffix    Prefix      Last            First        Middle I.    Suffix       Prefix

Plaintiff's Attorney Hawk, Jon R Sr                                Bar Number 338645                Self-Represented         □

                           Check one case type and, if applicable, one sub-type in one box.

        General Civil Cases                                              Domestic Relations Cases
         ~      Automobile Tort                                          □       Adoption
         □      Civil Appeal                                             □       Contempt
         □      Contract                                                         □ Non-payment of child support,
         □      Contempt/Modification/Other                                      medical support, or alimony
                Post-Judgment                                            □       Dissolution/Divorce/Separate
         □      Garnishment                                                      Maintenance/Alimony
         □      General Tort                                             □       Family Violence Petition
         □      Habeas Corpus                                            □       Modification
         □      Injunction/Mandamus/Other Writ                                   □ Custody/Parenting Time/Visitation
         □      Landlord/Tenant                                          □       Paternity/Legitimation
         □      Medical Malpractice Tort                                 □       Support - IV-D
         □      Product Liability Tort                                   □       Support - Private (non-lV-D)
         □      Real Property                                            □       Other Domestic Relations
         □      Restraining Petition
         □      Other General Civil

□       Check if the action is related to another action(s) pending or previously pending in this court involving some or all
        of the same parties, subject matter, or factual issues. If so, provide a case number for each.


                 Case Number                                    Case Number

        I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
        redaction of personal or confidential information in O.C.G.A. § 9-11-7.1.

□       Is a foreign language or sign-language interpreter needed in this case? If so, provide the language(s) required.

                                           Language(s) Required

□       Do you or your client need any disability accommodations? If so, please describe the accommodation request.



                                                                                                                           Version 1.1.20
        Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 2 of 83
                                                                               i~   EFILED IN OFFICE
                                                                             CLERK OF SUPERIOR COURT
                                                                              BUTTS COUNTY, GEORGIA
                                                                             2021-SU-V-0114
                     THE SUPERIOR COURT OF BUTTS COUNTY                        THOMAS WILSON
                                                                             MAR 25, 2021 08:35 AM
                                   STATE OF GEORGIA
                                                                                            Morgan V. Ward, C lerk
                                                                                            B utts Cou nty, Georgia



DORI PRADO,                                        )
                                                   )
              Plaintiff,                           )         CIVIL ACTION FILE
                                                   )         NUMBER: _____________
vs.                                                )
                                                   )         JURY TRIAL DEMANDED
ROMAN LIPIN, SDM TRANSPORT, INC.                   )
AND PRIME PROPERTY &                               )
CASUALTY INSURANCE INC.                            )
                                                   )
                                                   )
              Defendants.                          )




              COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES

       COMES NOW Dori Prado, plaintiff, and makes and files this complaint against
the defendants ROMAN LIPIN, SDM TRANSPORT, INC. and PRIME PROPERTY &
CASUALTY INSURANCE, INC. as follows:


                              PARTIES AND JURISDICTION
                                              1.
       Plaintiff DORI PRADO is a citizen of the state of Florida and by the filing of this
lawsuit submits herself to the jurisdiction of this court.
                                              2.
       Defendant ROMAN LIPIN resides at 1646 River St. Des Plaines, IL 60016-8442,
and may be served with a copy of the summons and complaint at this address or
wherever he may be found.
                                              3.
       SDM TRANSPORT, INC. is a foreign corporation existing under the laws of the
state of Illinois with its principal place of business at 28835 N Herky Dr. Unite 204 Lake




                                                                                           1
        Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 3 of 83




Bluff, IL 60044, and may be served through its designated process agent Renee
Lamback 7980 Errol Drive, Lithonia, Georgia 30058, and is subject to the jurisdiction of
this court.


                                             4.
       PRIME PROPERTY & CASUALTY INSURANCE, INC. (“Prime Insurance”) is a
foreign corporation existing under the laws of the state of Utah with its principal place of
business at 8722 S. Harrison St. Sandy, UT 84070-1420, and may be served through its
agent for service of process at that address. Prime Insurance is subject to the
jurisdiction of this court.
                                             5.
       Jurisdiction and venue are proper in this court against all the defendants.


                                         BACKGROUND
                                             6.
       On or about August 27, 2020, plaintiff was driving a vehicle south on Winifred
Road approaching the intersection of Winifred Road and Hickory Grove Road.
                                             7.
       At about the same time, defendant ROMAN LIPIN was driving a 2017 Kenworth
T800 truck east on Hickory Grove Road at or near the intersection with Winfred Road.
                                             8.
       On this date, defendant ROMAN LIPIN was operating the truck on behalf of
defendant SDM TRANSPORT, INC.
                                             9.
       The defendant ROMAN LIPIN failed to yield at the intersection and his truck
collided with the plaintiff’s vehicle.
                                             10.
       As a result of the collision, plaintiff suffered severe and permanent injuries.


                                           COUNT 1
                                         NEGLIGENCE




                                                                                          2
          Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 4 of 83




                                                11.
       Plaintiff realleges and incorporates herein the allegations contained in the
preceding paragraphs above as if fully restated.
                                                12.
       Defendant ROMAN LIPIN was negligent in the following manner:
               (a) failing to yield the right of way;
               (b) failing to obey traffic sign or light; and
               (c) failing to yield the right of way when entering an intersection.
       All allegations and causes of action above are incorporated into this cause of

action by reference.

                                                13.

       Defendant ROMAN LIPIN violated numerous state and federal statutes and

regulations, including 49 C.F.R. §§350 to 399, specifically including, but not limited to,

49 C.F.R. §392.3 and 395.8:

a. Failing to have required knowledge of vehicle operation in violation of 49 C.F.R. §383.111;

b. Failing to have required skills in vehicle operation in violation of 49 C.F.R. §383.113;

c. Failing to have knowledge and compliance with the regulations in violation of 49 C.F.R.

§390.3;

d. Failing to operate his vehicle and equipment in violation of 49 C.F.R. §392.2; and

e. Failing to operate his vehicle while fatigued in violation of 49 C.F.R. §392.3;

                                                14.

       The violations in the preceding paragraphs consititute negligence per se.

                                                15.
       Defendant ROMAN LIPIN was negligent in failing to maintain a proper lookout for
plaintiff’s vehicle and colliding with plaintiff’s vehicle.




                                                                                                 3
         Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 5 of 83




                                                 16.
       Defendant ROMAN LIPIN’s negligence is the sole and proximate cause of the
collision, and plaintiff’s resulting injuries.


                                            COUNT 2
                                      IMPUTED LIABILITY
                                                 17.
       Plaintiff realleges and incorporates herein the allegations contained in the
preceding paragraphs above as if fully restated.
                                                 18.
       At the time of the subject collision, defendant ROMAN LIPIN was under dispatch
for defendant SDM TRANSPORT, INC.
                                                 19.
       At the time of the subject collision, defendant ROMAN LIPIN was operating his
vehicle on behalf of defendant SDM TRANSPORT, INC..
                                                 20.
       Defendant SDM TRANSPORT, INC. is an intrastate or interstate motor carrier,
and pursuant to federal and state laws, is responsible for the actions of defendant
ROMAN LIPIN in regard to the collision described in this complaint under the doctrine of
lease liability, agency or apparent agency.


                                            COUNT 3
                    NEGLIGENT HIRING, TRAINING & SUPERVISION
                                                 21.
       Plaintiff realleges and incorporates herein the allegations contained in the
preceding paragraphs above as if fully restated.
                                                 22.
       Defendant SDM TRANSPORT, INC. was negligent in hiring defendant ROMAN
LIPIN and entrusting him to drive a commercial vehicle.




                                                                                       4
        Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 6 of 83




                                           23.
       Defendant SDM TRANSPORT, INC. was negligent in failing to properly train
defendant ROMAN LIPIN.


                                           24.
       Defendant SDM TRANSPORT, INC. was negligent in failing to properly
supervise defendant ROMAN LIPIN.
                                           25.
       Defendant SDM TRANSPORT, INC.’s negligence in hiring defendant ROMAN
LIPIN and entrusting him with driving a commercial vehicle and failing to train and
supervise him properly was the sole and proximate cause of the collision, and plaintiff’s
resulting injuries.


                                        COUNT 4
                                    DIRECT ACTION
                                           26.
       Plaintiff realleges and incorporates herein the allegations contained in the
preceding paragraphs above as if fully restated.
                                           27.
       Defendant PRIME INSURANCE is subject to a direct action as the insurer for
defendant SDM TRANSPORT, INC. pursuant to O.C.G.A. § 40-2-140 or its predecessor
O.C.G.A. § 46-7-12.1.
                                           28.
       Defendant      PRIME   INSURANCE       was   the   insurer   of   defendant     SDM
TRANSPORT, INC. at the time of the subject incident and issued a liability policy to
comply with the filing requirements under Georgia law for intrastate transportation.
                                           29.
       Defendant PRIME PROPERTY & CASUALTY INSURANCE, INC. and defendant
SDM TRANSPORT, INC. are subject to the filing requirements outlined in O.C.G.A. §
40-2-140 or its predecessor O.C.G.A. § 46-7-12.1.




                                                                                         5
            Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 7 of 83




                                           30.
       Defendant PRIME PROPERTY & CASUALTY INSURANCE, INC. is responsible
for any judgment rendered against defendant SDM TRANSPORT, INC. and defendant
ROMAN LIPIN up to its policy limits of coverage.


                                        COUNT 5
                                        DAMAGES
                                           31.
       Plaintiff realleges and incorporates herein the allegations contained in the
preceding paragraphs above as if fully restated.
                                           32.
       As a result of defendants’ negligence, plaintiff suffered severe permanent
injuries.
                                           33.
       As a result of defendants’ negligence, plaintiff has incurred past medical
expenses and will continue to incur future medical expenses.
                                           34.
       As a result of defendants’ negligence, plaintiff has been unable to work and has a
claim for past and future lost wages.
                                           35.
       Defendants’ negligence is the sole and proximate cause of plaintiff’s injuries.


                                        COUNT 6
                                 PUNITIVE DAMAGES
                                           36.
       Plaintiff realleges and incorporates herein the allegations contained in the
preceding paragraphs above as if fully restated.
                                           37.




                                                                                         6
        Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 8 of 83




      Defendants’ conduct was reckless, willful and wanton, and demonstrates a
conscious indifference to the consequences of their actions and entitles plaintiff to an
award of punitive damages.
                                        COUNT 7
                                   ATTORNEY FEES
                                             38.
      Plaintiff realleges and incorporates herein the allegations contained in the
preceding paragraphs as if fully restated.
                                             39.
      Defendants have acted in bad faith, have been stubbornly litigious, and have
caused Plaintiff unnecessary trouble and expense thus, Plaintiff is entitled to an award
of attorney’s fees and expenses of litigation against the defendants pursuant to
O.C.G.A. § 13-6-11.


      WHEREFORE, plaintiff prays that she has a trial by jury on all issues and
judgment against defendants as follows:
      a.     That plaintiff recover the full value of past and future medical expenses
             and past and future lost wages in an amount to be proven at trial;
      b.     That plaintiff recover for physical and mental pain and suffering in an
             amount to be determined by the enlightened conscience of a jury;
      c.     That plaintiff recover punitive damages in an amount to be determined by
             the enlightened conscience of a jury;
      d.     That plaintiff recover her reasonable attorney’s fees and expenses; and
      e.     That plaintiff recover such other and further relief as is just and proper.




      This 24th day of March 2021.
                                                   /s/Jon R. Hawk, Sr.
                                                   Georgia Bar No. 338645
                                                   Attorney for Plaintiff




                                                                                           7
      Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 9 of 83




Morgan & Morgan, Atlanta PLLC
230 Northside Crossing
Macon, Georgia 31210
P: 478-583-6304
F: 478-583-6327
E: jhawk@forthepeople.com




                                                                        8
Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 10 of 83
                                                                                        ~~ EFILED IN OFFICE
              SUPERIOR COURT OF BUTTS COUNTY                                          CLERK OF SUPERIOR COURT
                                                                                       BUTTS COUNTY, GEORGIA
                     STATE OF GEORGIA
                                                                                     2021-SU-V-0114
                                                                                         THOMAS WILSON
                                                                                       APR 06, 2021 11:34 AM


                                                                                                   Morgan V. Ward , Clerk
                                                                                                   Butts County, Georgia




                   CIVIL ACTION NUMBER 2021-SU-V-0114
PRADO, DORI

PLAINTIFF
                                           VS.
LIPIN, ROMAN
SDM TRANSPORT, INC.,
PRIME PROPERTY & CASUALTY
INSURANCE INC.,

DEFENDANTS


                                        SUMMONS
TO: ARCH INSURANCE COMPANY

You are hereby summoned and required to file with the Clerk of said court and serve upon the
Plaintiff's attorney, whose name and address is:

                          Jon R Hawk, Sr.
                          Morgan & Morgan
                          230 Northside Crossing
                          Macon, Georgia 31210

an answer to the complaint which is herewith served upon you, within 30 days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by
default will be taken against you for the relief demanded in the complaint.

This 6th day of April, 2021.
                                                 Clerk of Superior Court




                                                                    Morgan V. Ward, Clerk
                                                                    Butts County, Georgia




                                                                                     Page 1 of 1
Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 11 of 83
                                                                                          ~~ EFILED IN OFFICE
              SUPERIOR COURT OF BUTTS COUNTY                                            CLERK OF SUPERIOR COURT
                                                                                         BUTTS COUNTY, GEORGIA
                     STATE OF GEORGIA
                                                                                       2021-SU-V-0114
                                                                                          THOMAS WILSON
                                                                                        MAR 25, 2021 08:35 AM


                                                                                                     Morgan V. Ward , Clerk
                                                                                                     Butts County, Georgia




                   CIVIL ACTION NUMBER 2021-SU-V-0114
Prado, Dori

PLAINTIFF
                                            VS.
Lipin, Roman
SDM Transport, Inc., DBA c/o Renee
Lamback
Prime Property & Casualty Insurance Inc.

DEFENDANTS


                            SUMMONS
TO: PRIME PROPERTY & CASUALTY INSURANCE INC.

You are hereby summoned and required to file with the Clerk of said court and serve upon the
Plaintiff's attorney, whose name and address is:

                          Jon R Hawk, Sr.
                          Morgan & Morgan
                          230 Northside Crossing
                          Macon, Georgia 31210

an answer to the complaint which is herewith served upon you, within 30 days after service of
this summons upon you, exclusive of the day of service. If this action pertains to a Protective
Order, the Answer is to be filed and served on or before the scheduled hearing date attached.
If you fail to do so, judgment by default will be taken against you for the relief demanded in
the complaint.

This 25th day of March, 2021.
                                                  Clerk of Superior Court




                                                                      Morgan V. Ward, Clerk
                                                                      Butts County, Georgia




                                                                                      Page 1 of 1
Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 12 of 83
                                                                                          ~~ EFILED IN OFFICE
              SUPERIOR COURT OF BUTTS COUNTY                                            CLERK OF SUPERIOR COURT
                                                                                         BUTTS COUNTY, GEORGIA
                     STATE OF GEORGIA
                                                                                       2021-SU-V-0114
                                                                                          THOMAS WILSON
                                                                                        MAR 25, 2021 08:35 AM


                                                                                                     Morgan V. Ward , Clerk
                                                                                                     Butts County, Georgia




                   CIVIL ACTION NUMBER 2021-SU-V-0114
Prado, Dori

PLAINTIFF
                                            VS.
Lipin, Roman
SDM Transport, Inc., DBA c/o Renee
Lamback
Prime Property & Casualty Insurance Inc.

DEFENDANTS


                                         SUMMONS
TO: LIPIN, ROMAN

You are hereby summoned and required to file with the Clerk of said court and serve upon the
Plaintiff's attorney, whose name and address is:

                          Jon R Hawk, Sr.
                          Morgan & Morgan
                          230 Northside Crossing
                          Macon, Georgia 31210

an answer to the complaint which is herewith served upon you, within 30 days after service of
this summons upon you, exclusive of the day of service. If this action pertains to a Protective
Order, the Answer is to be filed and served on or before the scheduled hearing date attached.
If you fail to do so, judgment by default will be taken against you for the relief demanded in
the complaint.

This 25th day of March, 2021.
                                                  Clerk of Superior Court




                                                                      Morgan V. Ward, Clerk
                                                                      Butts County, Georgia




                                                                                      Page 1 of 1
Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 13 of 83
                                                                                          ~~ EFILED IN OFFICE
              SUPERIOR COURT OF BUTTS COUNTY                                            CLERK OF SUPERIOR COURT
                                                                                         BUTTS COUNTY, GEORGIA
                     STATE OF GEORGIA
                                                                                       2021-SU-V-0114
                                                                                          THOMAS WILSON
                                                                                        MAR 25, 2021 08:35 AM


                                                                                                     Morgan V. Ward , Clerk
                                                                                                     Butts County, Georgia




                   CIVIL ACTION NUMBER 2021-SU-V-0114
Prado, Dori

PLAINTIFF
                                            VS.
Lipin, Roman
SDM Transport, Inc., DBA c/o Renee
Lamback
Prime Property & Casualty Insurance Inc.

DEFENDANTS


                                         SUMMONS
TO: SDM TRANSPORT, INC.

You are hereby summoned and required to file with the Clerk of said court and serve upon the
Plaintiff's attorney, whose name and address is:

                          Jon R Hawk, Sr.
                          Morgan & Morgan
                          230 Northside Crossing
                          Macon, Georgia 31210

an answer to the complaint which is herewith served upon you, within 30 days after service of
this summons upon you, exclusive of the day of service. If this action pertains to a Protective
Order, the Answer is to be filed and served on or before the scheduled hearing date attached.
If you fail to do so, judgment by default will be taken against you for the relief demanded in
the complaint.

This 25th day of March, 2021.
                                                  Clerk of Superior Court




                                                                      Morgan V. Ward, Clerk
                                                                      Butts County, Georgia




                                                                                      Page 1 of 1
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 14 of 83
                                                                                     i~   EFILED IN OFFICE
                                                                                    CLERK OF SUPERIOR COURT
                                                                                     BUTTS COUNTY, GEORGIA
                                                                                    2021-SU-V-0114
                      THE SUPERIOR COURT OF BUTTS COUNTY                              THOMAS WILSON
                                                                                    MAR 25, 2021 08:35 AM
                                   STATE OF GEORGIA
                                                                                                  Morgan V. Ward, C lerk
                                                                                                  B utts Cou nty, Georgia



DORI PRADO,                                     )
                                                )
              Plaintiff,                        )         CIVIL ACTION FILE
                                                )         NUMBER: _____________
vs.                                             )
                                                )         JURY TRIAL DEMANDED
ROMAN LIPIN, SDM TRANSPORT, INC.                )
INC., AND PRIME PROPERTY &                      )
CASUALTY INSURANCE INC.                         )
                                                )
                                                )
              Defendants.                       )



                      PLAINTIFF’S FIRST REQUEST FOR ADMISSIONS TO
                              DEFENDANT ROMAN LIPIN

TO:    Defendant Roman Lipin.
       Plaintiff, pursuant to O.C.G.A. §9-11-36, submits herewith to the defendant for
response within 45 days after service hereof, in the form provided by law, the following
requests for admission.
                                               1.
       Please admit that you have been properly served with the summons and complaint
as required by law.
                                               2.
       Please admit that this court has personal jurisdiction over you.
                                               3.
       Please admit that this court has subject-matter jurisdiction in this case.
                                               4.
       Please admit that venue is proper in this court.
                                               5.
       Please admit that the defendant does not have any defense based on insufficiency
of process or insufficiency of service of process.




                                                                                                 1
      Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 15 of 83




      This 24th day of March 2021.


                                      /s/Jon R. Hawk, Sr.
                                      Jon R. Hawk, Sr.
                                      Georgia Bar No. 338645
                                      Attorney for Plaintiff
Morgan & Morgan, Atlanta, PLLC
230 Northside Crossing
Macon, Georgia 31210
P: 478-583-6304
F: 478-583-6327
E: jhawk@forthepeople.com




                                                                         2
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 16 of 83
                                                                             i~   EFILED IN OFFICE
                                                                           CLERK OF SUPERIOR COURT
                                                                            BUTTS COUNTY, GEORGIA
                                                                           2021-SU-V-0114
                                                                              THOMAS WILSON
                                                                            MAR 25, 2021 08:35 AM
                    THE SUPERIOR COURT OF BUTTS COUNTY

                                 STATE OF GEORGIA                                         Morgan V. Ward, C lerk
                                                                                          B utts Cou nty, Georgia




DORI PRADO,                                     )
                                                )
             Plaintiff,                         )     CIVIL ACTION FILE
                                                )     NUMBER: _____________
vs.                                             )
                                                )     JURY TRIAL DEMANDED
ROMAN LIPIN, SDM TRANSPORT, INC.                )
 AND PRIME PROPERTY & CASUALTY                  )
INSURANCE INC.                                  )
                                                )
                                                )
             Defendants.                        )



                  REQUESTS FOR ADMISSIONS TO DEFENDANT
                 PRIME PROPERTY & CASUALTYINSURANCE INC.

TO:    Defendant Prime Property & Casualty Insurance, Inc.


       Plaintiff, pursuant to O.C.G.A. §9-11-36, submits herewith to the defendant for
response within 45 days after service hereof, in the form provided by law, the following
requests for admission.
                                           1.
       Defendant Roman Lipin is a proper party to this lawsuit.

                                           2.

       Defendant Roman Lipin is properly named in this lawsuit.

                                           3.

       Service was proper on Defendant Prime Property & Casualty Insurance, Inc. in

this case.




                                                                                         1
        Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 17 of 83




                                            4.

        Please admit Prime Property & Casualty Insurance, Inc. is subject to the

jurisdiction of this Court.

                                            5.

        Please admit the defendant Prime Property & Casualty Insurance, Inc. issued a
policy of liability insurance to SDM Transport, Inc. covering the loss at issue in this
litigation.
                                            6.
        Please admit the defendant SDM Transport, Inc. is a motor carrier for hire.
                                            7.
        Please admit that SDM Transport, Inc. engaged in interstate transportation
during the 12-month period prior to the date of the collision that is the subject of this
litigation.
                                            8.
        Please admit that the defendant Prime Property & Casualty Insurance, Inc. is
liable for any verdict or judgment against SDM Transport, Inc. up to the policy limits of
coverage.



        This 24th day of March 2021.




                                             /s/Jon R. Hawk, Sr.
                                             Jon R. Hawk, Sr.
                                             Georgia Bar No. 338645
                                             Attorney for Plaintiff
Morgan & Morgan, Atlanta PLLC
230 Northside Crossing
Macon, Georgia 31210
P: 478-583-6304
F: 478-583-6327
E: jhawk@forthepeople.com




                                                                                        2
        Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 18 of 83
                                                                                i~   EFILED IN OFFICE
                                                                              CLERK OF SUPERIOR COURT
                                                                               BUTTS COUNTY, GEORGIA
                                                                             2021-SU-V-0114
                       THE SUPERIOR COURT OF BUTTS COUNTY                       THOMAS WILSON
                                                                              MAR 25, 2021 08:35 AM
                                      STATE OF GEORGIA
                                                                                             Morgan V. Ward, C lerk
                                                                                             B utts Cou nty, Georgia



DORI PRADO,                                     )
                                                )
                Plaintiff,                      )         CIVIL ACTION FILE
                                                )         NUMBER: _____________
vs.                                             )
                                                )         JURY TRIAL DEMANDED
ROMAN LIPIN, SDM TRANSPORT, INC.                )
INC., AND PRIME PROPERTY &                      )
CASUALTY INSURANCE INC.                         )
                                                )
                                                )
                Defendants.                     )



                     PLAINTIFF’S FIRST REQUESTS FOR ADMISSION
                        TO DEFENDANT SDM TRANSPORT, INC.

TO:     Defendant SDM Transport, Inc.
        Plaintiff, pursuant to O.C.G.A. §9-11-36, submits herewith to defendant for
response within 45 days after service hereof, in the form provided by law, the following
requests for admission.
                                               1.
        Please admit that Roman Lipin was an employee or agent of SDM Transport, Inc.
at the time of the incident described in the complaint.
                                               2.
        Please admit that Roman Lipin was acting within the scope of his/her employment
and/or agency with SDM Transport, Inc. at the time of the incident described in the
complaint.
                                               3.
        Please admit that SDM Transport, Inc. is responsible for the actions of Roman Lipin
at all times relevant to this litigation.
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 19 of 83




                                              4.
       Please admit that the defendant, SDM Transport, Inc. has been properly served
with the summons and complaint as required by law.
                                              5.
       Please admit that this court has personal jurisdiction over SDM Transport, Inc.
                                              6.
       Please admit that this court has subject-matter jurisdiction in this case.
                                              7.
       Please admit that venue is proper in this court.
                                              8.
       Please admit that the defendant SDM Transport, Inc. does not have any defense
based on insufficiency of process or insufficiency of service of process.


       This 24th day of March 2021.


                                               /s/Jon R. Hawk, Sr.
                                               Jon R. Hawk, Sr.
                                               Georgia Bar No. 338645
                                               Attorney for Plaintiff
Morgan & Morgan, Atlanta PLLC
230 Northside Crossing
Macon, Georgia 31210
P: 478-583-6304
F: 478-583-6327
E: jhawk@forthepeople.com




                                                                                         2
         Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 20 of 83
                                                                              i~   EFILED IN OFFICE
                                                                             CLERK OF SUPERIOR COURT
                                                                              BUTTS COUNTY, GEORGIA
                                                                             2021-SU-V-0114
                      THE SUPERIOR COURT OF BUTTS COUNTY                       THOMAS WILSON
                                                                             MAR 25, 2021 08:35 AM
                                   STATE OF GEORGIA
                                                                                           Morgan V. Ward, C lerk
                                                                                           B utts Cou nty, Georgia



DORI PRADO,                                     )
                                                )
               Plaintiff,                       )       CIVIL ACTION FILE
                                                )       NUMBER: _____________
vs.                                             )
                                                )       JURY TRIAL DEMANDED
ROMAN LIPIN, SDM TRANSPORT, INC.                )
INC., AND PRIME PROPERTY &                      )
CASUALTY INSURANCE INC.                         )
                                                )
                                                )
               Defendants.                      )



       PLAINTIFF’S FIRST INTERROGATORIES TO DEFENDANT ROMAN LIPIN

         COMES NOW, Plaintiff Dori Prado, by and through her counsel of record, and

submits the following written Plaintiff’s First Interrogatories to Defendant, Roman Lipin

pursuant to the Georgia Civil Practice Act, for answer as provided by law.

                                        DEFINITIONS

         As used herein, the terms listed below are defined as follows:

      1. The term "Document" as used herein shall be given a very broad definition to

include every type of paper, writing, data, record, graphic, drawing, photograph, audio

recording and video recording. The term includes material in all forms, including

printed, written, recorded, or other. The term includes all files, records and data

contained in any computer system, computer component and/or computer storage (e.g.,

hard drive, disc, magnetic tape, backup system, etc.). This term includes, but is not

limited to, correspondence, reports, meeting minutes, memoranda, stenographic or



                                                                                1|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 21 of 83




handwritten notes, diaries, notebooks, account books, orders, invoices, statements,

bills, checks, vouchers, purchase orders, studies, surveys, charts, maps, analyses,

publications, books, pamphlets, periodicals, catalogues, brochures, schedules,

circulars, bulletins, notices, instructions, manuals, journals, e-mails, e-mail attachments,

data sheets, work sheets, statistical compilations, data processing cards, microfilms,

computer records (including printouts, disks or other magnetic storage media), tapes,

photographs (positive or negative prints), drawings, films, videotapes, hard drive

recordings, pictures, and voice recordings. Plaintiff expressly intends for the term

"Document" to include every copy of such writing, etc. when such copy contains any

commentary or notation whatsoever that does not appear on the original and any

attachments or exhibits to the requested document or any other documents referred to

in the requested document or incorporated by reference.

   2. "Person" means any natural person, corporation, partnership, proprietorship,

association, organization, group of persons, or any governmental body or subdivision

thereof.

   3. (a)     "Identify" with respect to any "person" or any reference to stating the

"identity" of any "person" means to provide the name, home address, telephone

number, business name, business address, and business telephone number of such

person, and a description of each such person's connection with the events in question.

       (b)    "Identify" with respect to any "document" or any reference to stating the

"identification" of any "document" means to provide the title and date of each such

document, the name and address of the party or parties responsible for the preparation

of each such document, the name and address of the party who requested or required



                                                                                  2|Page
        Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 22 of 83




the preparation of the document or on whose behalf it was prepared, the name and

address of the recipient or recipients of each such document, and the names and

addresses of any and all persons who have custody or control of each such document,

or copies thereof.

   4. "Subject Collision" means the collision described in Plaintiff’s Complaint.

   5. “You,” “Your,” or “Lipin” means Defendant Roman Lipin

   6. “SDM Transport” means Defendant SDM Transport, Inc. and includes its

agents, representatives, attorneys, and anyone who, at the relevant times, was acting or

purporting to act for it or on its behalf.

   7. “Prime Insurance” means Defendant Prime Property & Casualty Insurance, Inc.

and includes its agents, representatives, attorneys, and anyone who, at the relevant

times, was acting or purporting to act for it or on its behalf.

   8. “Plaintiff” means the Plaintiff herein, namely Dori Prado.

   9. “Similar" shall have the meaning given in the American Heritage Dictionary,

which is "having a resemblance appearance or nature; alike though not identical." As

used here, the word "similar" shall not be limited as if modified by the word

"substantially" and shall not mean "the same". If you limit the information provided

because you use another interpretation of the word "similar," please state the

interpretation you are using and reveal the nature of the information withheld.

   10. The terms “and” as well as “or” shall be each construed conjunctively and

disjunctively as necessary to bring within the scope of each interrogatory and request

for documents all information and documents that might otherwise be construed to be

outside its scope. The term “and/or” shall be construed likewise.



                                                                                  3|Page
         Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 23 of 83




   11. Whenever necessary to bring within the scope of an interrogatory or request for

production of documents any information or document that might otherwise be

construed to be outside its scope: (i) the use of a verb in any tense shall be construed

as the use of the verb in all other tenses; (ii) the use of the singular shall be construed

as the use of the plural and vice versa; and (iii) “any” includes “all,” and “all” includes

“any.”

   12. With regard to any term used herein that is deemed by the responding party as

being ambiguous or vague, a term shall be construed in its broadest sense to

encompass all reasonable definitions of that term.

                                   INTERROGATORIES

                              YOUR BACKGROUND INFORMATION

                                              1.

         State your full name, date and place of birth, and social security number.

                                              2.

         Have you ever been known by any name(s) other than the one you identified in

the preceding Interrogatory? If so, identify each name and for each name explain when

you were known by that name, whether you had a separate social security number

and/or driver’s license in that name, and explain why you changed names or went by

more than one name.

                                              3.

         For each driver’s license you have had in the past seven years, identify the state

of issue, the date of issue, the number and whether or not it was a commercial driver’s

license.



                                                                                  4|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 24 of 83




                                             4.

       If you are currently married, identify your spouse, your spouse’s employer and

job position, and your date of marriage.

                                             5.

       If you have ever been divorced, for each divorce identify your former spouse’s

name and the date and jurisdiction of your divorce.

       Identify everyone who resides in your home with you, giving names, ages, and

relationships.

                                             6.

       Identify each address where you have lived in the past ten years and provide the

dates when you lived at each address.

                                             7.

       Identify every person, who you are related to by blood or marriage, who resides

in the jurisdiction where this case is pending.       For each person, identify his/or her

employer, job position, age and how each is related to you. This information is needed

for jury selection purposes.

                                             8.

       Identify each school and/or vocational training programs you have attended

starting with high school and provide the dates you attended and whether or not you

graduated.

                                             9.

       State the names and addresses of each social, civic, fraternal, professional,

occupational, labor and/or religious organizations in which you are a member or have



                                                                                5|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 25 of 83




been a member during the last ten years, including in your response the inclusive dates

of membership and any offices you have held therein.

                                            10.

       If you have ever served your country or community in any way, please explain

your service and provide the dates when you served.

                                            11.

       For each place you have worked (as an employee, independent contractor,

leased driver or otherwise) in the past fifteen years, provide the following information:

name of entity or person for whom you worked; address; dates you worked there; job

position; supervisor’s name; and the reason you left.

                                            12.

       If you have won any awards, been given special recognitions, and/or there are

any accomplishments and/or achievements you are particularly proud of, please explain

them and provide the date and location for them.

                                            13.

       Identify each motor vehicle collision(s) that you have been involved in during the

past 10 years and for each collision describe what happened, where the collision

occurred, the names of the other individuals involved, who was at fault and whether

there were any injuries.

                                             14.

       If you have been arrested, charged, warned and/or cited for any violation of any

ordinance, law and/or regulation in the past ten years, for each violation identify the

charge, jurisdiction, date, and disposition. This includes all traffic violations, licensing



                                                                                  6|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 26 of 83




violations, vehicle and/or driver inspection violations, and all violations of any criminal code

and law.

                                               15.

       If you have ever been convicted at any time of a felony, for each conviction identify

the charge, jurisdiction, conviction date, and sentence/disposition.

                                               16.

       For every instance when your driving privileges have been suspended, revoked,

canceled or otherwise restricted in any way, explain why, when and by whom.

                                               17.

       If you have ever been disqualified from driving a commercial motor vehicle,

please describe when and under what circumstances you were disqualified.

                                               18.

       Have you had any medical condition in the past five years that could affect your

ability to operate a motor vehicle (including without limitation any condition affecting

vision, hearing, blood pressure, nervous system, endocrine system, sleep motor skills,

sensory abilities, etc.) and/or any prescriptions during the past five years whatsoever?

If so, describe in detail each condition and/or prescription and identify who treated you

for each such condition and/or who prescribed you each such drug.

                                              19.

       Have you ever been involved in any lawsuit other than the present one

(excluding domestic cases)? If so, explain whether you were a plaintiff, defendant, or

witness and identify the style, jurisdiction, date and nature of the lawsuit.




                                                                                     7|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 27 of 83




                                            20.

      Identify all training you have received in connection with operating a commercial

motor vehicle, including courses taken to obtain your Commercial Driver’s License

(CDL) and training received since obtaining your CDL.

                                           21.

      If you were not completely honest in providing information to SDM Transport, Inc.

in connection with your hiring, driver qualification, or otherwise, please explain what you

were not fully honest about and why.

                             YOU AND SDM TRANSPORT, INC.

                                            22.

      As to your work with SDM Transport, Inc., provide the following information:

      (a)    What was your employment status on date of Subject Collision (employed

             company driver, leased driver, other);

      (b)    Explain how you were paid (by hour, by load, by mile, salary or other);

      (c)    Identify and explain all instances when you were disciplined, counseled,

             reprimanded, written up, or had any negative employment action taken

             against you; and

      (d)    If you have been terminated, explain when and why you were terminated.

                                            23.

      Describe in detail all training and education (including on the job training)

provided to you by or on behalf of SDM Transport, Inc. at any time and in any way

related to the operation of a commercial motor vehicle.




                                                                                 8|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 28 of 83




                                             24.

       Identify your primary supervisor(s) and manager(s) at SDM Transport, Inc. at the

time of the Subject Collision.

                                              25.

       For the time period starting 48 hours before the Subject Collision and ending 48

hours after the Subject Collision, identify and explain all communications of any kind (in

person, on phone, text message, e-mail, Qualcomm, other) between you and anyone

acting for or on behalf of SDM Transport, Inc., anyone acting for or on behalf of any

insurance company, and/or anyone else for any purpose.

                                    SUBJECT COLLISION

                                              26.

        Identify each person with whom you communicated in any way regarding the

Subject Collision at any time and provide the details of when, why, where, and for what

purpose these communications occurred.             Communications for which you assert a

privilege should be identified on a privilege log.

                                             27.

       Identify all persons who to your knowledge were present at the scene of the Subject

Collision within 48 hours of the time of the Subject Collision and explain their role at the

scene of the Subject Collision and what actions they took.

                                              28.

       Identify all person(s) who you to your knowledge have or may have any relevant

information regarding: the Subject Collision; the facts leading up to the Subject



                                                                                  9|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 29 of 83




Collision; the investigation of the Subject Collision; any party to this action; any vehicles

involved in the Subject Collision or; and/or any other incidents, claims or defenses

raised in this action. The purpose of this Interrogatory is to identify all witnesses you

believe may have relevant testimony of any kind in connection with this case.

                                             29.

       Have you prepared and/or given any statement or account of what happened in

the Subject Collision to anyone? If so, identify all such statements and accounts by

explaining when, where, in what form, and to whom the statement or account was

given. If you claim privilege, please provide a privilege log.

                                             30.

       If you maintain that Plaintiff has any responsibility of any kind for causing the

Subject Collision, and/or for causing any of the damages alleged in the Complaint,

describe in detail the basis for her responsibility and identify all person(s) who have any

knowledge regarding this issue.

                                             31.

       If you maintain that any person or entity other than you has any responsibility of

any kind for causing the Subject Collision, and/or for causing any of the damages

alleged in the Complaint, identify each such person and/or entity, describe in detail the

basis for their responsibility and identify all person(s) and documents that support your

contentions.

                                             32.

       Were you given any drug and/or alcohol tests (blood, urine or otherwise) after the

Subject Collision occurred?       If so, please state the time at which the test was



                                                                                 10 | P a g e
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 30 of 83




administered, the name, address and phone number of the persons, firms, or entities

who administered said test(s) and all such persons, firms, or entities in possession of a

copy of the results of said test(s).

                                            33.

       Please describe all judicial or administrative hearings or proceedings (including

workers’ compensation and criminal) concerning the Subject Collision, giving the date,

place and nature of the hearing or proceeding, and the names, addresses and

telephone numbers of each person present, and the name, address and telephone

number of any person who transcribed or recorded the hearing or who presently has a

transcript, recording or summary of it.

                                           34.

       Identify all photographs, motion pictures, maps, plats, drawings, diagrams,

videotapes, or other tangible or documentary evidence depicting the scene of the

Subject Collision and/or any person or vehicle involved in the Subject Collision.

                                           35.

       List any factual errors you contend are contained in the police report of the

Subject Collision. For each such alleged error, state the facts upon which you rely to

support your contention and identify any persons and documents that support your

contention.

                                           36.

       Do you accept responsibility for causing the Subject Collision?

                                           37.

       If you consumed any alcoholic beverage, sedative, tranquilizer, stimulant, and/or



                                                                               11 | P a g e
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 31 of 83




other prescription and/or over-the-counter drug or medicine (whether legal or not) during

the 72-hour period immediately before the Subject Collision, identify the substance

consumed, the amount consumed, the time and place of consumption and the purpose

for the consumption.

                                      MISCELLANEOUS

                                             38.

       With respect to the trip that you were on at the time of the Subject Collision,

provide the following information:

       (a)    Identify where and when (date and time) you picked up the load you had

              at the time of the Subject Collision;

       (b)    Identify where (name and address of location) and when (date and time) the

              load was to be delivered;

       (c)    Identify the location, time, duration and reason for each stop you made

              from the time you picked up the load until the time of the Subject Collision;

              and

       (d)    Identify the route you intended to follow from the point of origin to the point

              of destination.

                                             39.

       Explain in detail where you were and what you were doing during the 72 hours

immediately prior to and the 48 hours immediately following the Subject Collision. This

response should include the time and location of each pick up, delivery and stop and the

reason for each stop (e.g., load, unload, fuel, rest, meal, inspection, repair, other) as well

as what you were doing when off duty.           Identify all documents that evidence your



                                                                                  12 | P a g e
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 32 of 83




response and all people who can substantiate your response.

                                            40.

       With respect to your Hours of Service (HOS) in the eight (8) days leading up to

the date of the Subject Collision, provide the following information:

       (a)    Identify all errors on your logs of which you are aware;

       (b)    Identify all HOS violations of which you are aware;

       (c)    Are you aware of any audit of your HOS for the 8 days leading up to the

              collision?

                                            41.

       For each communication device (cell phone, text message device, e-mail device,

etc.) that was in the tractor you were operating on the day of the Subject Collision,

explain whether or not it was in use at any time in the hour preceding the Subject

Collision and identify the service provider, account number, phone number and owner.

                                            42.

       Identify each person you expect to call as an expert witness at trial and for each

expert identified: (a) summarize each opinion the expert holds in regard to this case; (b)

identify the factual basis for each such opinion; (c) identify all documents and evidence

of any kind provided to the expert for review; and (d) identify all documents and

evidence of any kind that support each opinion.

                                        INSURANCE

                                            43.

       For each insurance policy of any kind that does or may provide any coverage on

behalf of any Defendant (whether it is your policy or anyone else’s policy) for



                                                                               13 | P a g e
        Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 33 of 83




damages/injuries alleged in this case, provide: name of insurer; policy number; limits of

coverage; the name(s) of all insureds; and state whether any insurer has offered a

defense under a reservation of rights or otherwise contested coverage for the subject

case.

        Served with Plaintiff’s Complaint.


        This 24th day of March 2021.




                                               /s/Jon R. Hawk, Sr.
                                               Jon R. Hawk, Sr.
                                               Georgia Bar No. 338645
                                               Attorney for Plaintiff




Morgan & Morgan, Atlanta PLLC
230 Northside Crossing
Macon, Georgia 31210
P: 478-583-6304
F: 478-583-6327
E: jhawk@forthepeople.com




                                                                              14 | P a g e
         Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 34 of 83
                                                                            i~   EFILED IN OFFICE
                                                                          CLERK OF SUPERIOR COURT
                                                                           BUTTS COUNTY, GEORGIA
                                                                          2021-SU-V-0114
                      THE SUPERIOR COURT OF BUTTS COUNTY                     THOMAS WILSON
                                                                           MAR 25, 2021 08:35 AM
                                   STATE OF GEORGIA
                                                                                         Morgan V. Ward, C lerk
                                                                                         B utts Cou nty, Georgia



DORI PRADO,                                     )
                                                )
               Plaintiff,                       )       CIVIL ACTION FILE
                                                )       NUMBER: _____________
vs.                                             )
                                                )       JURY TRIAL DEMANDED
ROMAN LIPIN, SDM TRANSPORT, INC.                )
INC., AND PRIME PROPERTY &                      )
CASUALTY INSURANCE INC.                         )
                                                )
                                                )
               Defendants.                      )



                      PLAINTIFF’S FIRST INTERROGATORIES TO
                        DEFENDANT SDM TRANSPORT, INC.

         COMES NOW, Plaintiff Dori Prado, by and through her counsel of record, and

submits the following written Interrogatories to Defendant SDM Transport, pursuant to

the Georgia Civil Practice Act, for answer as provided by law.

                                        DEFINITIONS

         As used herein, the terms listed below are defined as follows:

      1. The term "Document" as used herein shall be given a very broad definition to

include every type of paper, writing, data, record, graphic, drawing, photograph, audio

recording and video recording. The term includes material in all forms, including

printed, written, recorded, or other. The term includes all files, records and data

contained in any computer system, computer component and/or computer storage (e.g.,

hard drive, disc, magnetic tape, backup system, etc.). This term includes, but is not

limited to, correspondence, reports, meeting minutes, memoranda, stenographic or

                                                                             1|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 35 of 83




handwritten notes, diaries, notebooks, account books, orders, invoices, statements,

bills, checks, vouchers, purchase orders, studies, surveys, charts, maps, analyses,

publications, books, pamphlets, periodicals, catalogues, brochures, schedules,

circulars, bulletins, notices, instructions, manuals, journals, e-mails, e-mail attachments,

data sheets, work sheets, statistical compilations, data processing cards, microfilms,

computer records (including printouts, disks or other magnetic storage media), tapes,

photographs (positive or negative prints), drawings, films, videotapes, hard drive

recordings, pictures, and voice recordings. Plaintiff expressly intends for the term

"Document" to include every copy of such writing, etc. when such copy contains any

commentary or notation whatsoever that does not appear on the original and any

attachments or exhibits to the requested document or any other documents referred to

in the requested document or incorporated by reference.

   2. "Person" means any natural person, corporation, partnership, proprietorship,

association, organization, group of persons, or any governmental body or subdivision

thereof.

   3. (a)     "Identify" with respect to any "person" or any reference to stating the

"identity" of any "person" means to provide the name, home address, telephone

number, business name, business address, and business telephone number of such

person, and a description of each such person's connection with the events in question.

       (b)    "Identify" with respect to any "document" or any reference to stating the

"identification" of any "document" means to provide the title and date of each such

document, the name and address of the party or parties responsible for the preparation

of each such document, the name and address of the party who requested or required



                                                                                  2|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 36 of 83




the preparation of the document or on whose behalf it was prepared, the name and

address of the recipient or recipients of each such document, and the names and

addresses of any and all persons who have custody or control of each such document,

or copies thereof.

   4. "Subject Collision" means the collision described in Plaintiff’s Complaint.

   5. “You,” “Your,” or “SDM Transport” means Defendant SDM Transport Inc. and

includes its agents, representatives, attorneys, and anyone who, at the relevant times,

was acting or purporting to act for it or on its behalf.

   6. “PRIME INSURANCE” means Defendant Prime Property & Casualty Insurance,

Inc. and includes its agents, representatives, attorneys, and anyone who, at the

relevant times, was acting or purporting to act for it or on its behalf.

   7. “Plaintiff” means the Plaintiff herein, namely Dori Prado.

   8. “Lipin” means Defendant .

   9. “Similar” shall have the meaning given in the American Heritage Dictionary,

which is "showing some resemblance; related in appearance or nature; alike but not

identical." As used here, the word "similar" shall not be limited as if modified by the

word "substantially" and shall not mean "the same". If you limit the information provided

because you use another interpretation of the word "similar," please state the

interpretation you are using and reveal the nature of the information withheld.

   10. The terms “and” as well as “or” shall be each construed conjunctively and

disjunctively as necessary to bring within the scope of each interrogatory and request

for documents all information and documents that might otherwise be construed to be

outside its scope. The term “and/or” shall be construed likewise.



                                                                                  3|Page
         Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 37 of 83




   11. Whenever necessary to bring within the scope of an interrogatory or request for

production of documents any information or document that might otherwise be

construed to be outside its scope: (i) the use of a verb in any tense shall be construed

as the use of the verb in all other tenses; (ii) the use of the singular shall be construed

as the use of the plural and vice versa; and (iii) “any” includes “all,” and “all” includes

“any.”

   12. With regard to any term used herein that is deemed by the responding party as

being ambiguous or vague, a term shall be construed in its broadest sense to

encompass all reasonable definitions of that term.

                                    INTERROGATORIES

                           SDM TRANSPORT COMPANY INFORMATION

                                             1.

         If you contend that your name is incorrectly stated in this lawsuit, please explain

the basis for your contention and identify the correct legal entity for the correct party in

interest to this suit.

                                             2.

         Identify the following people:

         (a)    The Safety Director/Chief Safety Officer for SDM Transport Company on

                the date of the Subject Collision and now;

         (b)    The person(s) primarily responsible for compliance with state and federal

                safety regulations at SDM Transport on the date of the Subject Collision

                and now;

         (c)    The person(s) responsible for training Roman Lipin; and



                                                                                  4|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 38 of 83




       (d)    Roman Lipin’s supervisor and manager on the date of the Subject

       Collision.

                                            3.

       For each claim (formal or informal) and lawsuit wherein it is/was suggested or

alleged that any person was injured or killed as a result of SDM Transport’s driver’s

actions in the past three years, provide the style of the case (or name of parties,

jurisdiction and case number), and describe briefly the circumstances of each suit/claim

and the disposition.

                                           4.

       Identify and explain each communication of any kind between any federal and/or

state agency and SDM Transport that involved compliance (or noncompliance) with

state and/or federal laws and/or regulations in the past 5 years. This would include, but

is not limited to, all letters, interventions, complaints, warnings, citations, and safety

ratings.

                                   VEHICLE INFORMATION

                                          5.

       With respect to the tractor operated by Roman Lipin at the time of the Subject

Collision, provide the following information:

       (a)    Identify the registered owner, leasor (if any) and leasee (if any) on the

              date of the Subject Collision and presently.

       (b)    Provide the mileage and gross weight at the time of the Subject Collision;

       (c)    For the engine, identify the manufacturer, year, model and identification

              number;



                                                                                5|Page
Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 39 of 83




(d)   Identify all systems and devices in/on the tractor that have the capability of

      recording and or transmitting any data about the operation of the tractor

      (including without limitation Engine Control Module, Event Data Recorder,

      Airbag Control Module, Brake Control Module, Electronic On-Board

      Recorder, VORAD, etc.), state whether or not that data has been

      preserved and/or downloaded, and if so, when and by whom.

(e)   Identify all systems and devices of any kind in or on the tractor that

      allowed for communication between the driver and any other person or

      entity, state whether the data for the time period surrounding the Subject

      Collision has been preserved, and identify the person who has custody of

      the data and of the system from which the data was acquired.

(f)   Identify all systems and devices of any kind in or on the tractor that has

      the capability to monitor, record, and/or transmit data (this includes, but is

      not limited to, Qualcomm, TransCore, SkyBitz, Fluensee, Fleetilla,

      Teletrac, Lat-Lon, Telogis, GeoLogic, Cheetah, Xata, PeopleNet or similar

      system; any collision or lane departure warning system; any driver safety

      monitoring or hours of service monitoring system; any transponders or

      tachographs; any onboard cameras or video devices; any bar code or toll

      pass systems; and any other tracking system, logging unit, trip monitor,

      trip recorder, GPS system, satellite systems, or cellular systems), state

      whether the data for the time period surrounding the Subject Collision has

      been preserved, and identify the person who has custody of the data and

      of the system from which the data was acquired.



                                                                          6|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 40 of 83




       (g)    Identify all maintenance and repairs performed for the time period from 12

              months before the Subject Collision to present.

                                          6.

       With respect to the trailer operated by Roman Lipin at the time of the Subject

Collision, provide the following information:

       (a)    Identify the registered owner, leasor (if any) and leasee (if any) on the

              date of the Subject Collision and presently.

       (b)    Provide the mileage and gross weight at the time of the Subject Collision;

       (c)    Identify all systems and devices in/on the trailer that have the capability of

              recording any data about the operation of the trailer (including without

              limitation ABS control module, etc.), state whether or not that data has

              been preserved and/or downloaded, and if so, when and by whom.

       (d)    Identify all systems and devices of any kind in or on the trailer that has the

              capability to monitor, record, and/or transmit data (this includes, but is not

              limited to, any transponders or tachographs; any bar code systems; and

              any other tracking system, logging unit, GPS system, satellite systems, or

              cellular systems), state whether the data for the time period surrounding

              the Subject Collision has been preserved, and identify the person who has

              custody of the data and of the system from which the data was acquired.

       (e)    Identify all maintenance and repairs performed for the time period from 12

              months before the Subject Collision to present.

                        TRIP AND HOURS OF SERVICE INFORMATION

                                          7.



                                                                                  7|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 41 of 83




       With respect to the trip that Roman Lipin was on at the time of the Subject

Collision, provide the following information:

       (a)    Identify all shippers and brokers involved;

       (b)    Explain where and when (date and time) Roman Lipin picked up the load

              he had at the time of the Subject Collision;

       (c)    Identify where (name and address of location) and when (date and time) the

              load was to be delivered;

       (d)    Identify the location, time, duration and reason for each stop Roman Lipin

              made from the time he picked up the load until the time of the Subject

              Collision; and

       (e)    Identify the route Roman Lipin intended to follow from the point of origin to

              the point of destination.

                                          8.

       With respect to Roman Lipin’s Hours of Service (HOS) in the eight (8) days

leading up to the date of the Subject Collision, provide the following information:

       (a) Identify all errors on Roman Lipin’s logs of which you are aware;

       (b) Identify all HOS violations of which you are aware;

       (c)    Explain what you have done, if anything, to audit or verify the accuracy of

              Roman Lipin’s logs and identify all persons involved in the process; and,

       (d)    Identify all documents and data of any kind that you used to audit or verify

              the accuracy of Roman Lipin’s logs.

                                          9.

       For the 72 hours leading up to the Subject Collision, provide the following



                                                                                  8|Page
      Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 42 of 83




information regarding Roman Lipin:

      (a) Identify all driving hours;

      (b) Identify all on-duty not driving hours (location and activities);

      (c) Identify all stops (time and location) and the reason for them;

      (d) Identify when and where meals were eaten;

      (e) Identify when and where Roman Lipin slept; and

            (f) Identify when and where and in what dosages all medications (prescription

               and over the counter) were ingested.

                                           10.

      If SDM Transport performs hours of service log audits on drivers,

      (a) Explain what is entailed in the auditing process;

      (b) Identify all documents and data used in the process;

      (c) Identify who performs the audits (in-house or outsourced);

      (d) Identify when, if ever, Roman Lipin’s logs were audited; and

      (e) Identify all Hours of Service violations of which you are aware for Roman

            Lipin while he was working with your company.

                                    DRIVER INFORMATION

                                           11.

      With Respect to Roman Lipin, provide the following information:

      (a)      Explain the relationship between SDM Transport and Roman Lipin at the

               time of the Subject Collision (e.g., leased driver, company driver, etc.);

      (b)      Explain how Roman Lipin was paid for driving (by hour, by load, by mile,

               salary or other);


                                                                                   9|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 43 of 83




       (c)     Explain all steps SDM Transport undertook to qualify Roman Lipin in

               accord with the Federal Motor Carrier Safety Regulations; and

       (d)     Identify when SDM Transport’s relationship with Roman Lipin began and

               ended.

                                         12.

       Was Roman Lipin acting within the course and scope of his employment or

agency at the time of the Subject Collision? If not, explain the basis for your contention

and identify documents and witnesses that support your contention.

                                         13.

       Identify and describe all formal and informal disciplinary and/or counseling

actions undertaken by SDM Transport regarding Roman Lipin at any time.

                                         14.

       Describe in detail --
                          all training and education (including on the job training)

provided by or on behalf of SDM Transport to Roman Lipin at any time and in any way

related to the operation of a commercial motor vehicle.

                                         15.

       Identify all traffic violations committed by Roman Lipin, while in your employ or in

previous employment.

                                         16.

       If Roman Lipin has ever been arrested or charged with any crime to your

knowledge, for each arrest or charge identify the charge, date, jurisdiction and

disposition.

                                         17.



                                                                                10 | P a g e
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 44 of 83




           Did Roman Lipin have any health issues that affected or could have affected his

ability to drive in any way in the 72 hours leading up to the Subject Incident? If so,

explain.

                                          18.

      For each motor vehicle collision/accident involving Roman Lipin, of which you are

aware, provide the collision/accident date, location, jurisdiction, names of other parties

involved and a brief description of what happened.

                                          19.

      If Roman Lipin had ever been disqualified or suspended from driving a

commercial motor vehicle while in your employ, please describe when and under what

circumstances.

                                         20.

      Identify and explain all communications of any kind between Roman Lipin and

anyone acting for or on behalf of SDM Transport during the twenty-four (24) hours

before and after the Subject Collision. For each communication, identify the method of

communication (cell phone, QualComm, other), time of communication, persons

involved, and the general subject.

                                 REGULATIONS AND POLICIES

                                         21.

      If you maintain that the Federal Motor Carrier Safety Regulations did not apply to

Roman Lipin at the time of the Subject Collision, explain the basis for your contention

and identify all facts, witnesses, and documents that support your contention.

                                         22.



                                                                                 11 | P a g e
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 45 of 83




       Identify all SDM Transport policies, procedures, rules, guidelines, directives,

manuals, handbooks and instructions concerning safe driving and/or defensive driving

that were made available or provided by SDM Transport to Roman Lipin during his

employment with SDM Transport.

                           INVESTIGATION OF SUBJECT COLLISION

                                         23.

       Describe in detail when and how you first became aware that Roman Lipin was

involved in the Subject Collision.      Please include the identification of all persons

involved and what information was conveyed.

                                         24.

       Identify all persons who to your knowledge were present at the scene of the

Subject Collision at any time in the 48 hours after the collision and explain their role,

why they were at the scene and what actions they took.

                                         25.

       Identify all person(s) who you to your knowledge have or may have any relevant

information regarding: the Subject Collision; the facts leading up to the Subject

Collision; the investigation of the Subject Collision; any party to this action; any vehicles

involved in the Subject Collision; and/or any claims or defenses raised in this action.

The purpose of this Interrogatory is to identify all witnesses whom SDM Transport

believes may have relevant testimony of any kind in connection with this case.

                                         26.

       Identify all persons who to your knowledge have given a statement in any form

(written, oral, recorded or otherwise) in connection with this case. For each person



                                                                                 12 | P a g e
        Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 46 of 83




identified, provide the date and time of the statement, identify to whom the statement

was made and who was present when the statement was made, identify whether the

statement was written, oral, recorded, and/or transcribed, and identify all persons

presently having custody of the statement.

                                          27.

        Please state whether any drug and/or alcohol tests (blood, urine or otherwise)

performed on Roman Lipin after the Subject Collision occurred. If so, please state the

time at which the test was administered, the name, address and phone number of the

persons, firms, or entities who administered said test(s) and all such persons, firms, or

entities in possession of a copy of the results of said test(s).

                                          28.

        As to any tests, inspections, measurements mapping, photography, videography,

and/or investigations performed by or on behalf of SDM Transport, or of which you are

at all aware regarding in any way the Subject Collision and/or any other matter raised in

this case, identify all person(s) who ordered and/or who participated in performing each

and describe in detail the subject(s), purpose(s), methodologies and conclusions of

each.

                                          29.

        Identify all photographs, motion pictures, maps, plats, drawings, diagrams,

videotapes, or other tangible or documentary evidence depicting the scene of the

Subject Incident and/or any person or vehicle involved in the Subject Incident.

                                          30.

        If you maintain that Plaintiff or any non-party has any responsibility of any kind for



                                                                                  13 | P a g e
        Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 47 of 83




causing the Subject Collision, and/or for causing any of the damages alleged in the

Complaint, identify each such person and or entity, describe in detail the basis for their

responsibility and identify all person(s) who have any knowledge regarding this issue.

                                        31.

        If SDM Transport has performed any review (e.g., accident review board,

preventability determination) of the Subject Collision to determine preventability and/or

fault, identify all persons involved in the review, all documents referencing the

procedures to be followed for such a review, the dates of the review, documents

generated by the review, and the conclusions that were reached.

                                    INSURANCE

                                        32.

        For each insurance policy of any kind that does or may provide any coverage on

behalf of any Defendant (whether it is your policy or anyone else’s policy) for

damages/injuries alleged in this case, provide: name of insurer; policy number; limits of

coverage; the name(s) of all insureds; and state whether any insurer has offered a

defense under a reservation of rights or otherwise contested coverage for the subject

case.

                                        33.

        If anyone working for or on behalf of SDM Transport has engaged in any

surveillance of Plaintiff or anyone associated with Plaintiff, identify who performed the

surveillance, the dates of the surveillance, and what documents and things were

generated as a result of the surveillance.

                                      EXPERTS



                                                                                    14 | P a g e
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 48 of 83




                                      34.

      Identify each person SDM Transport expects to call as an expert witness at trial

and for each expert identified: (a) summarize each opinion the expert holds in regards

to this case; (b) identify the factual basis for each such opinion; (c) identify all

documents and evidence of any kind provided to the expert for review; and (d) identify

all documents and evidence of any kind that support each opinion.

      Served with Plaintiff’s Complaint.



      This 24th day of March 2021.


                                            /s/Jon R. Hawk, Sr.
                                            Jon R. Hawk, Sr.
                                            Georgia Bar No. 338645
                                            Attorney for Plaintiff
Morgan & Morgan, Atlanta, PLLC
230 Northside Crossing
Macon, Georgia 31210
P: 478-583-6304
F: 478-583-6327
E: jhawk@forthepeople.com




                                                                           15 | P a g e
         Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 49 of 83
                                                                               i~   EFILED IN OFFICE
                                                                             CLERK OF SUPERIOR COURT
                                                                              BUTTS COUNTY, GEORGIA
                                                                             2021-SU-V-0114
                      THE SUPERIOR COURT OF BUTTS COUNTY                       THOMAS WILSON
                                                                             MAR 25, 2021 08:35 AM
                                   STATE OF GEORGIA
                                                                                            Morgan V. Ward, C lerk
                                                                                            B utts Cou nty, Georgia



DORI PRADO,                                     )
                                                )
               Plaintiff,                       )       CIVIL ACTION FILE
                                                )       NUMBER: _____________
vs.                                             )
                                                )       JURY TRIAL DEMANDED
ROMAN LIPIN, SDM TRANSPORT, INC.                )
INC., AND PRIME PROPERTY &                      )
CASUALTY INSURANCE INC.                         )
                                                )
                                                )
               Defendants.                      )



          PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                          TO DEFENDANT ROMAN LIPIN

         COMES NOW, Plaintiff Dori Prado, by and through her counsel of record, and

submits the following First Request for Production of Documents to Defendant Roman

Lipin, pursuant to the Georgia Civil Practice Act, for answer as provided by law.

                                        DEFINITIONS

         As used herein, the terms listed below are defined as follows:

      1. The term "Document" as used herein shall be given a very broad definition to

include every type of paper, writing, data, record, graphic, drawing, photograph, audio

recording and video recording. The term includes material in all forms, including

printed, written, recorded, or other. The term includes all files, records and data

contained in any computer system, computer component and/or computer storage (e.g.,

hard drive, disc, magnetic tape, backup system, etc.). This term includes, but is not

limited to, correspondence, reports, meeting minutes, memoranda, stenographic or

                                                                                1|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 50 of 83




handwritten notes, diaries, notebooks, account books, orders, invoices, statements,

bills, checks, vouchers, purchase orders, studies, surveys, charts, maps, analyses,

publications, books, pamphlets, periodicals, catalogues, brochures, schedules,

circulars, bulletins, notices, instructions, manuals, journals, e-mails, e-mail attachments,

data sheets, work sheets, statistical compilations, data processing cards, microfilms,

computer records (including printouts, disks or other magnetic storage media), tapes,

photographs (positive or negative prints), drawings, films, videotapes, hard drive

recordings, pictures, and voice recordings. Plaintiff expressly intends for the term

"Document" to include every copy of such writing, etc. when such copy contains any

commentary or notation whatsoever that does not appear on the original and any

attachments or exhibits to the requested document or any other documents referred to

in the requested document or incorporated by reference.

   2. "Person" means any natural person, corporation, partnership, proprietorship,

association, organization, group of persons, or any governmental body or subdivision

thereof.

   3. (a)     "Identify" with respect to any "person" or any reference to stating the

"identity" of any "person" means to provide the name, home address, telephone

number, business name, business address, and business telephone number of such

person, and a description of each such person's connection with the events in question.

       (b)    "Identify" with respect to any "document" or any reference to stating the

"identification" of any "document" means to provide the title and date of each such

document, the name and address of the party or parties responsible for the preparation

of each such document, the name and address of the party who requested or required



                                                                                  2|Page
         Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 51 of 83




the preparation of the document or on whose behalf it was prepared, the name and

address of the recipient or recipients of each such document, and the names and

addresses of any and all persons who have custody or control of each such document,

or copies thereof.

   4. "Subject Collision" means the collision described in Plaintiff’s Complaint.

   5. “You,” “Your,” “Lipin” means Defendant Roman Lipin.

   6. “Similar" shall have the meaning given in the American Heritage Dictionary,

which is "showing some resemblance; related in appearance or nature; alike but not

identical." As used here, the word "similar" shall not be limited as if modified by the word

"substantially" and shall not mean "the same". If you limit the information provided

because you use another interpretation of the word "similar," please state the

interpretation you are using and reveal the nature of the information withheld.

   7.    The terms “and” as well as “or” shall be each construed conjunctively and

disjunctively as necessary to bring within the scope of each interrogatory and request

for documents all information and documents that might otherwise be construed to be

outside its scope. The term “and/or” shall be construed likewise.

   8.    Whenever necessary to bring within the scope of an interrogatory or request for

production of documents any information or document that might otherwise be

construed to be outside its scope: (i) the use of a verb in any tense shall be construed

as the use of the verb in all other tenses; (ii) the use of the singular shall be construed

as the use of the plural and vice versa; and (iii) “any” includes “all,” and “all” includes

“any.”

   9.    With regard to any term used herein that is deemed by the responding party as



                                                                                  3|Page
        Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 52 of 83




being ambiguous or vague, a term shall be construed in its broadest sense to

encompass all reasonable definitions of that term.

                                DOCUMENT REQUESTS

                                           GENERAL

       REQUEST NO. 1: A copy of each document relied upon by you in any way in

responding to Plaintiff’s First Interrogatories to Roman Lipin.

       REQUEST NO. 2: Each insurance policy (and declarations page for each

policy) that provides or may provide coverage for damages sustained in the Subject

Collision including any excess or umbrella policies covering you on the date of the

Subject Collision.

       REQUEST NO. 3: All reservation of rights letters and/or agreements regarding

insurance coverage for the Subject Collision.

                                    YOUR INFORMATION

       REQUEST NO. 4: All documents setting forth the relationship between you and

SDM Transport. This includes, but is not limited to all leases, employment contracts,

and independent contractor agreements and other contracts, agreements, recruiting

documents, termination letters, intent to hire/promise of employment, job descriptions,

company hiring and retention guidelines, requirements, standards, memorandum and

the like.

       REQUEST NO. 5: All documents that relate to your qualifications to operate a

commercial motor vehicle.

       REQUEST NO. 6: All documents that relate to work you have done for any

trucking company in the past seven years. This includes any documents you prepared



                                                                             4|Page
         Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 53 of 83




for any trucking company and any documents you ever received from any trucking

company.

         REQUEST NO. 7: All medical certificates issued to you for the past seven

years.

         REQUEST NO. 8: All blood and/or urine drug/alcohol test results for the past

seven years.

         REQUEST NO. 9: All data and materials you have ever obtained through

FMCSA’s Pre-Employment Screening Program.

         REQUEST NO. 10: All documents that relate in any way to your orientation at

SDM Transport.

         REQUEST NO. 11: All documents that relate in any way to your training to

operate a commercial motor vehicle.

         REQUEST NO. 12: The front and back of every driver’s license issued to you

(regardless of name used).

         REQUEST NO. 13: All documents giving notice to SDM Transport of any

violation of any law, ordinance or regulation.

         REQUEST NO. 14: All citations, warnings, and other documents alleging that

you violated any law, ordinance and/or regulation in the last five years.

         REQUEST NO. 15: All documents of any kind that relate to any action (formal or

informal) by any supervisor or manager or anyone working by or on behalf of SDM

Transport directed to you for the purpose of teaching, counseling, disciplining,

correcting or otherwise managing you in any way relating to the safe operation of a

commercial vehicle.



                                                                              5|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 54 of 83




       REQUEST NO. 16: All documents relating in any way to any motor vehicle

collision and/or accident of any kind in which you were involved in the past five years.

       REQUEST NO. 17: For each communication device (e.g., cell phones, tablets,

PDAs, smartphones, texting and e-mailing devices, etc.) that was in the tractor that you

were operating at the time of the Subject Collision, produce all documents reflecting

usage and billing for the time period time period beginning 48 hours before the Subject

Collision and ending 48 hours after the Subject Collision. This includes all devices,

whether owned by you or not, and whether it was in use at the time of the Subject

Collision or not.

       REQUEST NO. 18: All MVR records regarding you.

       REQUEST NO. 19: All DAC report regarding you.

       REQUEST NO. 20: Copies of each personnel file and employment-related file in

your possession.

       REQUEST NO. 21: All medical treatment records related to injuries sustained by

you in during the Subject Collision.

       REQUEST NO. 22: All correspondence and other communications of any kind

between you and any third-party relating to the Subject Collision.

       REQUEST NO. 23: All correspondence and other communications of any kind

between you and any other Defendant in this case.

                        HOURS OF SERVICE RELATED DOCUMENTS

       REQUEST NO. 24: All hours of service logs and other time logs for the period

beginning 8 days before the Subject Collision and ending 8 days following the Subject

Collision.



                                                                                 6|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 55 of 83




       REQUEST NO. 25: In addition to the documents responsive to the preceding

Request, produce all documents showing where you were and what you were doing

during the period beginning 8 days before the Subject Collision and ending 2 days

following the Subject Collision.

       REQUEST NO. 26: For the period beginning 8 days prior to the Subject Collision

and ending 2 days after the Subject Collision produce all of the following documents:

              a.     bills of lading, pick-up and delivery records, manifests;


              b.     dispatch/radio records;

              c.     fax transmissions;

              d.     gate record receipts and yard receipts;

              e.     port of entry receipts;

              f.     pre-rate records;

              g.     wrecker or tow truck records;

              h.     trip summaries;

              i.     credit card receipts;

              j.     toll tickets/receipts;

              k.     fuel receipts;

              l.     weight/scale tickets;

              m.     state entry and departure records;

              n.     expense sheets;

              o.     interchange and inspection reports;

              p.     driver and vehicle examination reports;

              q.     manifests and waybills;

                                                                                 7|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 56 of 83




              r.     rental contracts involving the vehicle;

              s.     seal records for the trailer(s);

              t.     crash reports;

              u.     traffic citations;

              v.     overweight/oversize permits;

              w.     lodging receipts;

              x.     repair/maintenance receipts;

                                    VEHICLE INFORMATION

       REQUEST NO. 27: All out of service orders for the vehicle in question.

       REQUEST NO. 28: All documents given to any person or entity, including any

insurance company in return for payment in whole or in part for property damage, e.g.,

loan receipt(s), release(s), assignment(s), etc.

       REQUEST NO. 29: For the tractor and trailer involved in the Subject Collision,

produce all the Driver Vehicle Inspection Reports (DVIR) from the period beginning six

months before the Subject Collision and ending one week after the Subject Collision.



                                            LOAD

       REQUEST NO. 30: All documents that relate, refer and/or discuss in any way

the load you hauled at the time of the Subject Collision, including, by way of example

and without limitation, all manifests, bills of lading, weight receipts, dispatch documents,

content summaries, and documents that address the contents, ownership, pick-up,

detainment, and delivery of the load.




                                                                                  8|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 57 of 83




                                     SUBJECT COLLISION

       REQUEST NO. 31: Copies of all documents in your possession, custody and/or

control relating in any way to the Subject Collision.

       REQUEST NO. 32: All documents sent by you to any person or entity (other than

your attorney(s)), regarding the Subject Collision and/or describing the Subject

Collision.

       REQUEST NO. 33: All documents related to any investigation done by or on

behalf of SDM Transport of the scene of the Subject Collision.

       REQUEST NO. 34: All documents assessing causes, preventability and/or

avoidability of the Subject Collision.

      REQUEST NO. 35: All diagrams, graphs, illustrations, photographs, charts,

pictures,    models,    blow-ups,   electronically   created   charts,   animations,   data,

photographs, video, computer simulations and any other documents depicting:

               a.      Any vehicle involved in the Subject Collision;

               b.      Any person involved in the Subject Collision;

               c.      The scene of the Subject Collision; and/or

               d.      Any evidence (roadway markings or other) relevant to the Subject

                       Collision.

       REQUEST NO. 36: Copies of all diagrams, graphs, illustrations, photographs,

charts, pictures, models, blow-ups, or any other document or thing, including

electronically created charts, animations, or data that you intend to utilize as an exhibit,

demonstrative exhibit, or aid in the trial of this case not previously supplied.

       REQUEST NO. 37: A copy of all correspondence and other communications



                                                                                   9|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 58 of 83




(including e-mail) that you have had with any person other than your lawyer involving

the Subject Collision.

       REQUEST NO. 38: All tapes and transcripts of conversations, interviews,

statements, etc. of any witness, party or any other entity whatsoever regarding any

aspect of the Subject Collision, the injuries or damages resulting therefrom, or this

lawsuit.

       REQUEST NO. 39: A copy of your cell phone records for the period beginning

48 hours before the Subject Collision and ending 24 hours after the Subject Collision

including any and all records and bills reflecting usage, call time, caller identification,

incoming/outgoing, data usage, text messaging data, recipient identification, etc. If you

do not have these documents in your possession, you are requested to login into your

account and preserve these records and/or contact your cellular provider and obtain a

copy of these records as these records are within your control.

                         GOVERNMENTAL CONTACT AND INTERVENTION

       REQUEST NO. 40: All documents sent to or received from any governmental

agency regarding the Subject Collision and/or your operation of a commercial motor

vehicle within the past three years.

                                POLICIES AND PROCEDURES

       REQUEST NO. 41: All       handbooks,    manuals,    policies,   procedures,    rules,

guidelines, directives, and instructions ever given to you by SDM Transport that concern

driving instructions, vehicle inspection, Hours of Service, cell phone usage, fatigue,

distracted driving, safe driving techniques and/or defensive driving techniques.




                                                                                10 | P a g e
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 59 of 83




                                           EXPERTS

       REQUEST NO. 42: With respect to each expert witness who may provide

testimony at the trial of this case, provide:

              a.      A copy of all documents (as that term is defined above) and items

                      of any kind produced to said expert;

              b.      A copy of all documents (as that term is defined above) and items

                      of any kind generated or produced by said expert;

              c.      A copy of the entire file of said expert;

              d.      A current résumé or curriculum vitae for said expert; and

              e.      All billing records and work logs for said expert.


       Served with Plaintiff’s Complaint.


       This 24th day of March 2021.




                                                    /s/Jon R. Hawk, Sr.
                                                   Jon R. Hawk, Sr.
                                                   Georgia Bar No. 338645
                                                   Attorney for Plaintiff




Morgan & Morgan, Atlanta PLLC
230 Northside Crossing
Macon, Georgia 31210
P: 478-583-6304
F: 478-583-6327
E: jhawk@forthepeople.com




                                                                                  11 | P a g e
         Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 60 of 83
                                                                              i~   EFILED IN OFFICE
                                                                            CLERK OF SUPERIOR COURT
                                                                             BUTTS COUNTY, GEORGIA
                                                                            2021-SU-V-0114
                      THE SUPERIOR COURT OF BUTTS COUNTY                       THOMAS WILSON
                                                                             MAR 25, 2021 08:35 AM
                                   STATE OF GEORGIA
                                                                                           Morgan V. Ward, C lerk
                                                                                           B utts Cou nty, Georgia



DORI PRADO,                                     )
                                                )
               Plaintiff,                       )       CIVIL ACTION FILE
                                                )       NUMBER: _____________
vs.                                             )
                                                )       JURY TRIAL DEMANDED
ROMAN LIPIN, SDM TRANSPORT, INC.                )
INC., AND PRIME PROPERTY &                      )
CASUALTY INSURANCE INC.                         )
                                                )
                                                )
               Defendants.                      )



        PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS TO
                       DEFENDANT SDM TRANSPORT, INC.

         COMES NOW, Plaintiff Dori Prado, by and through her counsel of record, and

submits the following Request for Production of Documents to Defendant SDM

Transport , pursuant to the Georgia Civil Practice Act, for answer as provided by law.

                                        DEFINITIONS

         As used herein, the terms listed below are defined as follows:

      1. The term "Document" as used herein shall be given a very broad definition to

include every type of paper, writing, data, record, graphic, drawing, photograph, audio

recording and video recording. The term includes material in all forms, including

printed, written, recorded, or other. The term includes all files, records and data

contained in any computer system, computer component and/or computer storage (e.g.,

hard drive, disc, magnetic tape, backup system, etc.). This term includes, but is not

limited to, correspondence, reports, meeting minutes, memoranda, stenographic or

                                                                               1|Page
        Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 61 of 83




handwritten notes, diaries, notebooks, account books, orders, invoices, statements,

bills, checks, vouchers, purchase orders, studies, surveys, charts, maps, analyses,

publications, books, pamphlets, periodicals, catalogues, brochures, schedules,

circulars, bulletins, notices, instructions, manuals, journals, e-mails, e-mail attachments,

data sheets, work sheets, statistical compilations, data processing cards, microfilms,

computer records (including printouts, disks or other magnetic storage media), tapes,

photographs (positive or negative prints), drawings, films, videotapes, hard drive

recordings, pictures, and voice recordings. Plaintiff expressly intends for the term

"Document" to include every copy of such writing, etc. when such copy contains any

commentary or notation whatsoever that does not appear on the original and any

attachments or exhibits to the requested document or any other documents referred to

in the requested document or incorporated by reference.

   2. "Person" means any natural person, corporation, partnership, proprietorship,

association, organization, group of persons, or any governmental body or subdivision

thereof.

   3.         (a)    "Identify" with respect to any "person" or any reference to stating

the "identity" of any "person" means to provide the name, home address, telephone

number, business name, business address, and business telephone number of such

person, and a description of each such person's connection with the events in question.

              (b)    "Identify" with respect to any "document" or any reference to

stating the "identification" of any "document" means to provide the title and date of

each such document, the name and address of the party or parties responsible for the

preparation of each such document, the name and address of the party who requested

                                                                                  2|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 62 of 83




or required the preparation of the document or on whose behalf it was prepared, the

name and address of the recipient or recipients of each such document, and the names

and addresses of any and all persons who have custody or control of each such

document, or copies thereof.

   4. " collision" means the collision described in the Complaint.

   5. “You,” “Your,” or “SDM TRANSPORT” means Defendant SDM Transport

Company and includes its agents, representatives, attorneys, and anyone who, at the

relevant times, was acting or purporting to act for it or on its behalf.

   6. “LIPIN” means Defendant Roman Lipin.

   7. “PRIME INSURANCE” means Defendant Prime Property & Casualty Insurance

Inc. and includes its agents, representatives, attorneys, and anyone who, at the relevant

times, was acting or purporting to act for it or on its behalf.

   8. “Plaintiff” means the Plaintiff herein, namely Doris Prado.

   9. “Similar" shall have the meaning given in the American Heritage Dictionary,

which is "showing some resemblance; related in appearance or nature; alike but not

identical.” As used here, the word "similar" shall not be limited as if modified by the

word "substantially" and shall not mean "the same". If you limit the information provided

because you use another interpretation of the word "similar," please state the

interpretation you are using and reveal the nature of the information withheld.

   10. The terms “and” as well as “or” shall be each construed conjunctively and

disjunctively as necessary to bring within the scope of each interrogatory and request

for documents all information and documents that might otherwise be construed to be

outside its scope. The term “and/or” shall be construed likewise.

                                                                                  3|Page
         Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 63 of 83




   11. Whenever necessary to bring within the scope of an interrogatory or request for

production of documents any information or document that might otherwise be

construed to be outside its scope: (i) the use of a verb in any tense shall be construed

as the use of the verb in all other tenses; (ii) the use of the singular shall be construed

as the use of the plural and vice versa; and (iii) “any” includes “all,” and “all” includes

“any.”

   12. With regard to any term used herein that is deemed by the responding party as

being ambiguous or vague, a term shall be construed in its broadest sense to

encompass all reasonable definitions of that term.

                                 DOCUMENT REQUESTS

                                          GENERAL

         REQUEST NO. 1: A copy of each document utilized by you in any way in

responding to Plaintiff’s First Interrogatories to SDM Transport

         REQUEST NO. 2: A copy of each document retention policy in effect for SDM

Transport at any time between the time of the collision and present.

         REQUEST NO. 3: A copy of each insurance policy (and declarations page for

each policy) that provides or may provide coverage for damages sustained in the

collision.

         REQUEST NO. 4: All reservation of rights letters and/or agreements regarding

insurance coverage for the collision.

                                         DRIVER

         REQUEST NO. 5: All documents setting forth the relationship between Lipin

and SDM Transport. This includes, but is not limited to all leases, employment

                                                                                 4|Page
         Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 64 of 83




contracts, and independent contractor agreements and other contracts, agreements,

memorandum and the like.

         REQUEST NO. 6: The contents of Lipin’s driver qualification file, driver

investigation file, driver history file and all documents that demonstrate compliance with

federal and state driver qualification laws and regulations. The requested documents

include, but are not limited to all documents required by FMCSR, 49 CFR Part 391, and

the state equivalent thereto. If any responsive documents have been removed from the

driver qualification file, these should be produced nonetheless.

         REQUEST NO. 7: All documents of any kind that relate to any pre-employment

background investigation of Lipin, including without limitation any investigation of Lipin’s

qualifications, character, driving history, training, criminal history, drug use, financial

responsibility, medical conditions, health conditions, and/or any other matter relevant to

employment with SDM Transport . This specifically includes all data and information

obtained through FMCSA’s Pre-Employment Screening Program.

         REQUEST NO. 8: All documents that relate in any way to your recruiting of

Lipin.

         REQUEST NO. 9: All documents that relate in any way to you hiring Lipin.

         REQUEST NO. 10: All documents that relate in any way to any orientation

provided by SDM Transport to Lipin.

         REQUEST NO. 11: All documents that relate in any way to the training SDM

Transport provided to Lipin, concerning driving instructions, vehicle inspection, Hours of

Service, cell phone usage, fatigue, distracted driving, safe driving techniques and/or




                                                                                  5|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 65 of 83




defensive driving techniques. Please include all documents that identify when, where

and who provided the training and all materials used for training.

       REQUEST NO. 12: All quizzes, tests and/or other assessments (questions and

answers) ever given by or on behalf of SDM Transport to Lipin at any time. An answer

key should also be provided.

       REQUEST NO. 13: All documents (a) explaining how Lipin was compensated for

the one month leading up to and including the date of the collision and extending one

week after the date of the collision; and (b) showing any detention of wages over the

same time period.

       REQUEST NO. 14: A copy of the front and back of every driver’s license issued

to Lipin (regardless of name used) in your possession, custody and/or control.

       REQUEST NO. 15: All documents placing you on notice of any violation by Lipin

of any law, ordinance or regulation. This includes, but is not limited to, reports of

violations pursuant to Section 391.27(a) of the Federal Motor Carrier Safety

Regulations, as well as copies of citations, warnings and inspection reports.

       REQUEST NO. 16: All documents relating to any and all blood, urine, hair or

other type of drug or alcohol testing of Lipin in your possession, custody and/or control.

       REQUEST NO. 17: All documents relating to any violation of any safety rule or

principle by Lipin at any time while working at SDM Transport

       REQUEST NO. 18: All documents of any kind that relate to any action (formal or

informal) by any supervisor or manager or anyone working by or on behalf of SDM

Transport   directed to Lipin for the purpose of teaching, counseling, disciplining,

correcting or otherwise managing Lipin in any way relating to the safe operation of a

                                                                                 6|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 66 of 83




commercial vehicle. This includes but is not limited to all disciplinary actions and the

contents of all disciplinary folders or files of any kind by whatever name called.

       REQUEST NO. 19: All documents in your possession relating in any way to any

motor vehicle collision and/or accident of any kind in which Lipin has been involved.

       REQUEST NO. 20: All documents relating to any complaint, criticism or concern

raised by any person or entity regarding the driving performance and/or safety of Lipin.

This should include, but is not limited to, customer complaints and call-ins by motorists

either to company directly or to any service (i.e., How’s My Driving? Call 800…).

       REQUEST NO. 21: For each communication device (e.g., cell phones, tablets,

PDAs, smartphones, texting and e-mailing devices, etc.) that was in the tractor that

Lipin was operating at the time of the collision, produce all documents reflecting usage

and billing for the time period time period beginning 48 hours before the collision and

ending 48 hours after the collision. This includes all devices, whether owned by Lipin or

not, and whether it was in use at the time of the collision or not.

       REQUEST NO. 22: All documents prepared by Lipin that describes the collision

or the circumstances leading up to the collision.

       REQUEST NO. 23: All documents evidencing any evaluation of the driving

abilities, safety, and/or performance of Lipin that has not been produced in response to

the preceding Requests.

       REQUEST NO. 24: A complete copy of the contents of each and every file

(whether maintained physically or electronically), regardless of what the file is called,

regarding or addressing Lipin in any way, that has not been produced in response to

other Requests above.

                                                                                     7|Page
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 67 of 83




                         HOURS OF SERVICE RELATED DOCUMENTS

       REQUEST NO. 25: A copy of all Lipin’s hours of service logs and any other

driving logs and/or time sheets for the period beginning eight days before the collision

and ending two days following the collision.

       REQUEST NO. 26: In addition to the documents responsive to the preceding

Request, produce all documents in your possession custody or control that demonstrate

what Lipin was doing for the time period beginning eight days before the collision and

ending two days following the collision.         The requested documents include all

documents that a motor carrier division officer might use to audit the logs of this driver,

including, but not but are not limited to:

       a. All documents evidencing hours of service not produced above (e.g., daily

           logs and time sheets as well as log audits and letters regarding hours of

           service);

       b. All documents that could be used to check the accuracy of Hours of Service

           logs and/or time sheets;

       c. All documents related to trips (including driver’s trip envelopes, trip reports,

           work reports, bills of lading, manifests, cargo documents of any kind, load

           documents of any kind, loading and unloading records of any kind, load

           detention records of any kind, freight bills, pick-up and delivery records of any

           kind, directions (e.g., routes to take), instructions (delivery notes, times,

           special handling), driver's trip check and settlement sheets, dispatch records,

           mileage reports, weight and scale records, and receipts for fuel, food, tolls,

           lodging, permits, repairs, and/or other purchases and expenses of any kind

                                                                                  8|Page
        Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 68 of 83




             whether reimbursable or not, final trip accounting documents and printouts, as

             well as any and all reports and/or summaries of any kind referencing the

             above information);

       d. All documents evidencing any and all stops; and

       e. All driver call in reports and any other documentation of any communications

             between you and Lipin.

       PLEASE NOTE – NOTHING IN THIS REQUEST SHOULD BE READ TO
       MEAN THAT PLAINTIFF IS NOT INTERESTED IN DEFENDANT
       MAINTAINING ALL INFORMATION REGARDING ALL COMMERCIAL
       DRIVING ACTIVITIES FOR SIX MONTHS PRECEDING THE INCIDENT
       AT ISSUE AND SINCE THE INCIDENT AT ISSUE. THESE MATERIALS
       SHOULD BE RETAINED IN THE EVENT THEY ARE REQUESTED.

       REQUEST NO. 27: All audits and summaries of Lipin’s hours of service covering

the period beginning one year prior to the collision and ending 14 days following the

collision.

                                       VEHICLE INFORMATION

       REQUEST NO. 28: For the tractor involved in the              collision, produce the

following documents:

                a.     Title;

                b.     Registration;

                c.     Operators manual;

                d.     Maintenance Schedules;

                e.     All documents evidencing maintenance performed on the tractor at

                       any time within 6 months before the collision;

                f.     All documents evidencing any inspections of the tractor during the 6



                                                                                 9|Page
      Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 69 of 83




                   months before the collision;

            g.     All documents evidencing any repairs and/or modifications to the

                   tractor at any time within 6 months before the collision;

            h.     All documents evidencing any repairs made to the tractor as a

                   result of the collision (including insurance submissions);

            i.     All leases involving the vehicle;

            j.     Documents evidencing the purchase of the vehicle;

            k.     Documents evidencing the sale of the vehicle if it has been sold;

            l.     Documents evidencing mileage and weight at time of the collision;

                   and

            m.     Copies of each and every logbook, ledger, file or the like

                   maintained for any reason regarding the vehicle.

      REQUEST NO. 29: For the trailer(s) involved in the         collision, produce the

following documents:

            a.     Title;

            b.     Registration;

            c.     Operators manual;

            d.     Maintenance and service manuals;

            e.     All documents evidencing maintenance performed on the trailer at

                   any time within 6 months before the collision;

            f.     All documents evidencing any inspections of the trailer during the 6

                   months before the collision;

            g.     All documents evidencing any repairs and/or modifications to the

                                                                                10 | P a g e
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 70 of 83




                     trailer at any time within 6 months before the collision;

              h.     All documents evidencing any repairs made to the trailer as a result

                     of the collision (including insurance submissions);

              i.     All leases involving the vehicle;

              j.     Documents evidencing the purchase of the vehicle;

              k.     Documents evidencing the sale of the vehicle if it has been sold;

              l.     Documents evidencing mileage and weight at time of the collision;

                     and

              m.     Copies of each and every logbook, ledger, file or the like

                     maintained for any reason regarding the vehicle.

       REQUEST NO. 30: If any data is available (whether or not downloaded or

retrieved) from the tractor or any part or system from the tractor (e.g., engine control

module (ECM), event data recorder (EDR), Sensing Diagnostic Module (SDM), drive-

train or transmission control unit, power steering unit, airbag module, ABS or other

brake system, or any EOBR), please produce both the printout of the data and the data

file in its original format. This request is intended to cover data for as long as it was

recorded before during and after the collision.

       REQUEST NO. 31: If any data is available (whether or not downloaded or

retrieved) from the trailer(s) or any part or system from the trailer(s) (e.g., event data

recorder, ABS or other brake system, or any EOBR), please produce both the printout

of the data and the data file in its original format. This request is intended to cover data

for as long as it was recorded before during and after the subject collision.

       REQUEST NO. 32: If the tractor at issue was equipped with a lane departure

                                                                                 11 | P a g e
          Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 71 of 83




warning system or collision warning system (e.g., VORAD), please produce the printout

of the downloaded data and to the degree possible produce the data file in its original

format.

       REQUEST NO. 33: All communications and transmissions between Lipin and

SDM Transport that were transmitted through any system on-board of the tractor or

trailer(s) involved in the collision for the period beginning 30 days before the collision

and ending seven days after the collision. This includes any and all satellite or cellular

systems, regardless of manufacturer, and includes, without limitation, all electronic on-

board recorders (EOBRs) and system such as those made available by Qualcomm,

TransCore, SkyBitz, Fluensee, Fleetilla, Teletrac, Lat-Lon, Telogis, GeoLogic, Cheetah,

Xata, PeopleNet and other transportation service and product providers.

       REQUEST NO. 34: If the tractor was equipped with any on-board audio or video

recording or monitoring devices and/or any other driver or driver safety monitoring

system, please produce everything that was retrieved or could be retrieved from such

devices and systems.

       REQUEST NO. 35: To the degree that it has not been produced in response to

other Requests above, produce all data of any kind that was recovered from the tractor,

the trailer(s) and/or anything inside or connected to any part or system of the tractor

and/or trailer(s) that were involved in the collision.

       REQUEST NO. 36: A copy of each out of service report or violation concerning

the tractor and/or the trailer(s) involved in the collision from the period beginning one

year prior to the collision through present. This request includes any supplements,

responses, amendments and dispositions regarding any violation.

                                                                               12 | P a g e
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 72 of 83




       REQUEST NO. 37: All documents evidencing damage to any vehicle or other

property as a result of the collision, including but not limited to repair estimates,

appraisals, purchase invoices, repair bills, and checks or drafts reflecting payment for

repair or replacement, and any other documents concerning or establishing the value of

any item of property before or after the collision.

       REQUEST NO. 38: Produce all documents related to any settlement for property

damage, cargo losses or injuries arising out of the collision, e.g., receipt(s), release(s),

demand(s), assignment(s), etc.

       REQUEST NO. 39: For the tractor and trailer(s) involved in the collision, produce

all the Driver Vehicle Inspection Reports (DVIR) from the period beginning one month

before the collision and ending one week after the collision.

       REQUEST NO. 40: Produce all pre-trip inspection reports for the trip in question

and three months prior to the date of the collision for the tractor and trailer(s).

                                            LOAD

       REQUEST NO. 41: All documents that relate to the load being hauled by Lipin at

the time of the collision, including, by way of example and without limitation, all

manifests, bills of lading, weight receipts, dispatch documents, content summaries, and

documents that address the contents, ownership, pick-up, detainment, and delivery of

the load.

                                          COLLISION

       REQUEST NO. 42: All documents authored by anyone working for or on behalf

of SDM Transport that set forth any facts relating to the collision.

       REQUEST NO. 43: All documents assessing causes, preventability and/or

                                                                                      13 | P a g e
        Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 73 of 83




avoidability of the collision.

       REQUEST NO. 44: All diagrams, graphs, illustrations, photographs, charts,

pictures,   models,     blow-ups,   electronically   created   charts,   animations,      data,

photographs, video, computer simulations and any other documents depicting:

               a.     Any vehicle involved in the collision;

               b.     Any person involved in the collision;

               c.     The scene of the collision; and/or

               d.     Any evidence (roadway markings or other) relevant to the collision.

       REQUEST NO. 45: All reports (you know what this means and it is not vague)

relating to the collision including those prepared by Lipin and those prepared by anyone

working for or on behalf of SDM Transport (except lawyers).

       REQUEST NO. 46: All correspondence and other communications (including e-

mail) that you have had with any person other than your lawyer involving the collision.

       REQUEST NO. 47: All tapes and transcripts of conversations, interviews, and/or

statements of any person who purports to know any facts or circumstances relevant to

the issues of liability, comparative fault, causation and/or damages in this case.

       REQUEST NO. 48: If an Accident Review Board or similar entity reviewed the

collision, produce the following:

               a.     A copy of all documents (as defined) and other materials of any

                      kind reviewed by said board or entity;

               b.     A copy of all reports and documents (as defined) of any kind

                      generated by said board or entity;

               c.     Documents evidencing who was on the board;

                                                                                 14 | P a g e
        Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 74 of 83




               d.         Documents evidencing all criteria for review; and

               e.         Determination of preventability and all other conclusions reached

                          by said board or entity.

                            GOVERNMENTAL CONTACT AND INTERVENTION

       REQUEST NO. 49: All documents sent to or received from any governmental

agency regarding the collision, the driver involved in the collision, or any that is part of

the basis of this lawsuit.

       REQUEST NO. 50: All documents and communications of any kind related to

any CSA Intervention against your company in the past two years.

                                     POLICY AND PROCEDURES

       REQUEST NO. 51: All SDM Transport policies, procedures, rules, guidelines,

directives, manuals, handbooks and instructions that were in effect at the time of the

collision, relating to:

               a.         Working for or with trucking company generally (e.g., employee

                          manual or handbook);

               b.         Operation of any motor vehicle (e.g., driving manuals or

                          handbooks, and the like);

               c.         Operation of a commercial vehicle;

               d.         Driving safety;

               e.         Defensive driving;

               f.         Compliance with federal and state laws and regulations;

               g.         Accident investigation;

               h.         Accident review boards;

                                                                                    15 | P a g e
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 75 of 83




              i.     Determination of preventability of accidents;

              j.     Hiring, training and supervising drivers; and

              k.     Disciplinary actions.

       REQUEST NO. 52: Copies of each document that Lipin signed to prove that

Lipin received and/or agreed to be bound by any policies, procedures, rules, guidelines

and/or standards of SDM Transport



       REQUEST NO. 53: To the degree that SDM Transport has any rules, policies,

procedures, guidelines, driving manuals, employee handbooks or manuals, or other

similar documents that were not provided to Lipin before the collision, please produce

them now.

       REQUEST NO. 54: A complete copy of, or in the alternative, access to, each

driver safety training film, video, videotape, videocassette, audio cassette, computer

program, simulator, driver diagnostic record or test, maintained by your company, or

used by SDM Transport , its personnel, agents, or employees during the year of the

collision and three years prior.

       REQUEST NO. 55: Copies of all industry and/or other guidelines and/or

practices that you rely upon to support your contentions in this case.

                                          TRUCKING COMPANY

       REQUEST NO. 56: Copy of documents showing the hierarchy of managerial

positions in the Safety Department at SDM Transport and who occupied such positions

as of the time of the collision and presently.

       REQUEST NO. 57: A           copy     of   each   document   (including   articles   and

                                                                                   16 | P a g e
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 76 of 83




presentations) prepared and/or presented by any SDM Transport               representative

relating to defensive driving techniques in the past five years.

       REQUEST NO. 58: All company newsletters distributed during the period

beginning two years before the collision and present.

       REQUEST NO. 59: A copy of SDM Transport ’s accident register maintained as

required by 49 CFR § 390.35.

       REQUEST NO. 60: Transcripts or recordings of all depositions of corporate

designees for SDM Transport given in the past five years in cases where it was alleged

that a driver working for SDM Transport          rear ended another vehicle and thereby

caused injury or death to another person.

       REQUEST NO. 61: Copies of all documents putting any third party on notice of a

claim arising from the collision

       REQUEST NO. 62: All correspondence and other communication of any kind

between you and any other Defendant to this Action.

                                       MISCELLANEOUS

       REQUEST NO. 63: With respect to each expert witness who may provide

testimony at the trial of this case, provide:

              a.      A copy of all documents (as that term is defined above) and items

                      of any kind produced to said expert;

              b.      A copy of all documents (as that term is defined above) and items

                      of any kind generated or produced by said expert;

              c.      A copy of the entire file of said expert;

              d.      A current résumé or curriculum vitae for said expert; and

                                                                                  17 | P a g e
        Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 77 of 83




               e.      All billing records and work logs for said expert.

       REQUEST NO. 64: All documents and other materials which support any

contention that the collision was the fault of anyone other than the Defendants.

       REQUEST NO. 65: All diagrams, graphs, illustrations, photographs, charts,

pictures, models, blow-ups, or any other document or thing, including electronically

created charts, animations, or data that you intend to utilize as an exhibit, demonstrative

exhibit, or aid in the trial of this case not previously supplied.

       REQUEST NO. 66: Produce each document or thing that you contend is

evidence, proof, or support of your claims on any issue of negligence or causation as to

the collision, including but not limited to admissions of fault, engineering analysis,

scientific tests, and official or unofficial reports.


       Served with Plaintiff’s Complaint.




       This 24th day of March 2021.


                                                        /s/Jon R. Hawk, Sr.
                                                        Jon R. Hawk, Sr.
                                                        Georgia Bar No. 338645
                                                        Attorney for Plaintiff



Morgan & Morgan, Atlanta PLLC
230 Northside Crossing
Macon, Georgia 31210
P: 478-583-6304
F: 478-583-6327
E: jhawk@forthepeople.com



                                                                                 18 | P a g e
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 78 of 83
                                                                             i~   EFILED IN OFFICE
                                                                           CLERK OF SUPERIOR COURT
                                                                            BUTTS COUNTY, GEORGIA
                                                                           2021-SU-V-0114
                    THE SUPERIOR COURT OF BUTTS COUNTY                       THOMAS WILSON
                                                                           MAR 25, 2021 08:35 AM
                                 STATE OF GEORGIA
                                                                                          Morgan V. Ward, C lerk
                                                                                          B utts Cou nty, Georgia



DORI PRADO,                                   )
                                              )
             Plaintiff,                       )        CIVIL ACTION FILE
                                              )        NUMBER: _____________
vs.                                           )
                                              )        JURY TRIAL DEMANDED
ROMAN LIPIN, SDM TRANSPORT, INC.              )
INC., AND PRIME PROPERTY &                    )
CASUALTY INSURANCE INC.                       )
                                              )
                                              )
             Defendants.                      )


                          RULE 5.2 CERTIFICATE OF SERVICE

      This is to certify that pursuant to Uniform Court Rule 5.2, I have served upon all

Defendants in the foregoing matter with a copy of the following:

      1. Plaintiff’s First Request for Admissions to Defendant Roman Lipin;
      2. Plaintiff’s First Request for Admissions to Defendant SDM Transport, Inc.;
      3. Plaintiff’s First Request for Admissions to Defendant Prim Property &
         Casualty Insurance Inc.;
      4. Plaintiff’s First Interrogatories to Defendant Roman Lipin;
      5. Plaintiff’s First Interrogatories to SDM Transport, Inc.
      6. Plaintiff’s First Request for Production of Documents to Defendant Roman
         Lipin; and
      7. Plaintiff’s First Request for Production of Documents to Defendant SDM
         Transport, Inc.

      to the Clerk of Court to be served upon Defendants, with the Summons and

Complaint for Damages at the following addresses or wherever they may be found.


                                     Roman Lipin
                                  1646 River Street
                              Des Plaines, IL 60016-8442




                                                                                         1
      Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 79 of 83




                                SDM Transport, Inc.
                                c/o Renee Lamback
                                  7980 Errol Drive
                              Lithonia, Georgia 30056

                     Prime Property & Casualty Insurance, Inc.
                             8722 S. Harrison Street
                             Sandy, UT 84070-1420




      This 24th day of March 2021.
                                            /s/Jon R. Hawk, Sr.
                                            JON R. HAWK, SR.
                                            Georgia Bar No. 338645
                                            Attorney for Plaintiff




Morgan & Morgan, Atlanta PLLC
230 Northside Crossing
Macon, Georgia 31210
P: 478-583-6304
F: 478-583-6327
E: jhawk@forthepeople.com




                                                                         2
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 80 of 83
                                                                             i~   EFILED IN OFFICE
                                                                            CLERK OF SUPERIOR COURT
                                                                             BUTTS COUNTY, GEORGIA
                                                                           2021-SU-V-0114
                  IN THE SUPERIOR COURT OF BUTTS COUNTY                       THOMAS WILSON
                                                                            MAR 31, 2021 02:22 PM
                                STATE OF GEORGIA
                                                                                          Morgan V. Ward, Clerk
                                                                                          Butts County, Georgia



DORI PRADO,                                  )
                                             )
             Plaintiff,                      )        CIVIL ACTION FILE
                                             )        NUMBER: 2021-SU-0114
vs.                                          )
                                             )        JURY TRIAL DEMANDED
ROMAN LIPIN, SDM TRANSPORT, INC.             )
AND PRIME PROPERTY &                         )
CASUALTY INSURANCE INC.                      )
                                             )
                                             )
             Defendants.                     )

                       PLAINTIFF’S FIRST AMENDED
             COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES

      COMES NOW Dori Prado, plaintiff, and makes and files this Plaintiff’s First

Amended Complaint for Damages for Personal Injuries against the defendants Roman

Lipin, SDM Transport, Inc. and Prime Property & Casualty Insurance, Inc. as follows:

                                          40.

      Plaintiff hereby incorporates all paragraphs and averments pleaded in her

Complaint for Damages for Personal Injury.

                                   BACKGROUND

                                          41.

      On or about September 8, 2019, plaintiff was a passenger in a tractor-trailer

traveling northbound I-75 near mile marker 205 and was approaching a work zone.

                                          42.

      At about the same time, defendant Roman Lipin was driving a tractor-trailer

northbound I-75 near mile marker 205.




                                                                                         1
        Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 81 of 83




                                              43.

       The trailer being pulled by the defendant Roman Lipin was carrying seven

automobiles.

                                              44.

       On this date, defendant Roman Lipin was operating the tractor-trailer on behalf of

defendant SDM Transport, Inc.

                                              45.

       The defendant Roman Lipin was following too close in his tractor-trailer and

crashed his truck into the rear of the plaintiff’s vehicle.

                                              46.

       The defendant Roman Lipin was distracted because he was using his mobile

phone will driving his tractor-trailer.

                                              47.

       As a result of the collision, plaintiff suffered severe and permanent injuries.

                                              48.

       The preceding paragraphs 40-47 of this amended complaint are intended to

replace paragraphs 6, 7, 8 and 9 of Plaintiff’s Complaint for Damages for Personal

Injuries.

                                              49.

       Paragraph 12 of Plaintiff’s Complaint for Damages for Personal Injuries is hereby

amended as follows:

       Defendant Lipin was negligent in the following manner:

       a) Following too close in violation of O.C.G.A. § 40-6-49




                                                                                         2
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 82 of 83




      b) Distracted driving in violation of O.C.G.A. § 40-6-241(b)

      c) Reckless driving in violation of O.C.G.A. § 40-6-390;

      d) Allowing himself to be distracted by using a mobile device while driving his

           tractor-trailer;

      e) Defendant was otherwise negligent.

      WHEREFORE, plaintiff prays that she has a trial by jury on all issues and

judgment against defendants as follows:

      a.       That plaintiff recover the full value of past and future medical expenses

               and past and future lost wages in an amount to be proven at trial;

      b.       That plaintiff recover for physical and mental pain and suffering in an

               amount to be determined by the enlightened conscience of a jury;

      c.       That plaintiff recover punitive damages in an amount to be determined by

               the enlightened conscience of a jury;

      d.       That plaintiff recover her reasonable attorney’s fees and expenses; and

      e.       That plaintiff recover such other and further relief as is just and proper.



      This 31st day of March 2021.
                                                   /s/Jon R. Hawk, Sr.
                                                   Georgia Bar No. 338645
                                                   Attorney for Plaintiff

Morgan & Morgan, Atlanta PLLC
230 Northside Crossing
Macon, Georgia 31210
P: 478-583-6304
F: 478-583-6327
E: jhawk@forthepeople.com




                                                                                             3
       Case 5:21-cv-00128-TES Document 1-1 Filed 04/19/21 Page 83 of 83




                              CERTIFICATE OF SERVICE

      This is to certify that I have this day served a copy of the foregoing Plaintiff’s

First Amended Company for Damages for Personal Injuries via electronic service

(via PeachCourt e-filing) and/or depositing same in the United States Mail in a properly

addressed envelope with adequate postage thereon to:

                   Defendants Roman Lipin and SDM Transport, Inc.
                                 c/o Shawn Kalfus
                                 Stone Kalfus LLP
                        1360 Peachtree Street NE Suite 1250
                                Atlanta, GA 30309
                          shawn.kalfus@stonekalfus.com

                       Prime Property & Casualty Insurance, Inc.
                                 8722 S. Harrison St.
                               Sandy, UT 84070-1420

      This 31st day of March 2021.


                                             /s/Jon R. Hawk
                                             Jon R. Hawk
                                             Georgia Bar No. 338645
                                             Attorney for Plaintiff



Morgan & Morgan, Atlanta, PLLC
230 Northside Crossing
Macon, Georgia 31210
P: 478-583-6304
F: 478-583-6327
E: jhawk@forthepeople.com




                                                                                           4
